--------------------------------------------------------------------------------

EXHIBIT 10.01

 
CREDIT AND SECURITY AGREEMENT
 
among
 
COLONIAL COMMERCIAL CORP.


UNIVERSAL SUPPLY GROUP, INC.


THE RAL SUPPLY GROUP, INC.
and


S&A SUPPLY, INC.
as Borrowers
 
and
 
KEYBANK NATIONAL ASSOCIATION
as Lender
_____________________


dated as of
October 18, 2011

_____________________


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



  Page    
ARTICLE I.  DEFINITIONS
1
Section 1.1.  Definitions
1
Section 1.2.  Accounting Terms
23
Section 1.3.  Terms Generally
23
   
ARTICLE II.  AMOUNT AND TERMS OF CREDIT
23
Section 2.1.  Amount and Nature of Credit
23
Section 2.2.  Revolving Credit Commitment
23
Section 2.3.  Interest
25
Section 2.4.  Evidence of Indebtedness
25
Section 2.5.  Notice of Loans and Credit Events; Funding of Loans
26
Section 2.6.  Payment on Loans and Other Obligations
26
Section 2.7.  Prepayment
27
Section 2.8.  Commitment and Other Fees; Reduction of Revolving Credit
Commitment
27
Section 2.9.  Computation of Interest and Fees
29
Section 2.10.  Mandatory Payments
29
Section 2.11.  Liability of Borrowers
29
Section 2.12.  Establishment of Reserves
31
Section 2.13.  Record of Advances; Application of Collections
31
   
ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES
33
Section 3.1.  Requirements of Law
33
Section 3.2.  Taxes
34
Section 3.3.  Funding Losses
34
Section 3.4.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate
35
Section 3.5.  Funding
35
   
ARTICLE IV.  CONDITIONS PRECEDENT
36
Section 4.1.  Conditions to Each Credit Event
36
Section 4.2.  Conditions to the First Credit Event
36
Section 4.3.  Post-Closing Conditions
39
   
ARTICLE V.  COVENANTS
39
Section 5.1.  Insurance
39
Section 5.2.  Money Obligations
40
Section 5.3.  Financial Statements, Collateral Reporting and Information
40
Section 5.4.  Financial Records
42
Section 5.5.  Franchises; Change in Business
43
Section 5.6.  ERISA Pension and Benefit Plan Compliance
43
Section 5.7.  Financial Covenants
43
Section 5.8.  Borrowing
44
Section 5.9.  Liens
45
Section 5.10.  Regulations T, U and X
46
Section 5.11.  Investments, Loans and Guaranties
46
Section 5.12.  Merger and Sale of Assets
47



 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   Page    
Section 5.13.  Acquisitions
47
Section 5.14.  Notice
47
Section 5.15.  Restricted Payments
48
Section 5.16.  Environmental Compliance
48
Section 5.17.  Affiliate Transactions
49
Section 5.18.  Use of Proceeds
49
Section 5.19.  Corporate Names and Locations of Collateral
49
Section 5.20.  Lease Rentals
49
Section 5.21.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest
49
Section 5.22.  Collateral
50
Section 5.23.  Returns of Inventory
52
Section 5.24.  Acquisition, Sale and Maintenance of Inventory
52
Section 5.25.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral
52
Section 5.26.  Restrictive Agreements
53
Section 5.27.  Other Covenants and Provisions
53
Section 5.28.  Subordinated Debt Documents
53
Section 5.29.  Senior Ranking
53
Section 5.30.  Amendment of Organizational Documents
54
Section 5.31.  Fiscal Year of Borrowers
54
Section 5.32.  Banking Relationship
54
Section 5.33.  Further Assurances
54
   
ARTICLE VI.  REPRESENTATIONS AND WARRANTIES
54
Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification
54
Section 6.2.  Corporate Authority
54
Section 6.3.  Compliance with Laws and Contracts
55
Section 6.4.  Litigation and Administrative Proceedings
55
Section 6.5.  Title to Assets
56
Section 6.6.  Liens and Security Interests
56
Section 6.7.  Tax Returns
56
Section 6.8.  Environmental Laws
56
Section 6.9.  Locations
57
Section 6.10.  Continued Business
57
Section 6.11.  Employee Benefits Plans
57
Section 6.12.  Consents or Approvals
58
Section 6.13.  Solvency
58
Section 6.14.  Financial Statements
58
Section 6.15.  Regulations
58
Section 6.16.  Material Agreements
58
Section 6.17.  Intellectual Property
59
Section 6.18.  Insurance
59
Section 6.19.  Deposit Accounts and Securities Accounts
59
Section 6.20.  Accurate and Complete Statements
59



 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

  Page      
Section 6.21.  Investment Company; Other Restrictions
59
Section 6.22.  Subordinated Debt Documents
59
Section 6.23.  Defaults
59
   
ARTICLE VII.  SECURITY
60
Section 7.1.  Security Interest in Collateral
60
Section 7.2.  Cash Management System
60
Section 7.3.  Collections and Receipt of Proceeds by Lender
62
Section 7.4.  Lender’s Authority Under Pledged Notes
63
Section 7.5.  Commercial Tort Claims
63
Section 7.6.  Use of Inventory and Equipment
63
   
ARTICLE VIII.  EVENTS OF DEFAULT
64
Section 8.1.  Payments
64
Section 8.2.  Special Covenants
64
Section 8.3.  Other Covenants
64
Section 8.4.  Representations and Warranties
64
Section 8.5.  Cross Default
64
Section 8.6.  ERISA Default
65
Section 8.7.  Change in Control.
65
Section 8.8.  Judgments
65
Section 8.9.  Material Adverse Change
65
Section 8.10.  Security
65
Section 8.11.  Validity of Loan Documents
65
Section 8.12.  Solvency
66
   
ARTICLE IX.  REMEDIES UPON DEFAULT
66
Section 9.1.  Optional Defaults
66
Section 9.2.  Automatic Defaults
67
Section 9.3.  Letters of Credit
67
Section 9.4.  Offsets
67
Section 9.5.  Collateral
67
Section 9.6.  Other Remedies
68
   
ARTICLE X.  MISCELLANEOUS
68
Section 10.1.  No Waiver; Cumulative Remedies; Relationship of Parties
68
Section 10.2.  Amendments, Waivers and Consents
69
Section 10.3.  Notices
69
Section 10.4.  Costs, Expenses and Documentary Taxes
69
Section 10.5.  Indemnification
70
Section 10.6.  Execution in Counterparts
70
Section 10.7.  Binding Effect; Borrowers’ Assignment
70
Section 10.8.  Patriot Act Notice
70
Section 10.9.  Severability of Provisions; Captions; Attachments
70
Section 10.10.  General Limitation of Liability
70
Section 10.11.  No Duty
71



 
iii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

  Page      
Section 10.12.  Entire Agreement
71
Section 10.13.  Legal Representation of Parties
71
Section 10.14.  Governing Law; Submission to Jurisdiction
71

Jury Trial Waiver
Signature Page 1

   
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Borrowing Base Certificate
Exhibit C
Form of Notice of Loan
Exhibit D
Form of Compliance Certificate
   
Schedule 1
Guarantors of Payment
Schedule 2
Pledged Securities
Schedule 3
Subordinated Creditors
Schedule 4
Goodman Lien Collateral
Schedule 5.8
Indebtedness
Schedule 5.9
Liens
Schedule 6.1
Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4
Litigation and Administrative Proceedings
Schedule 6.9
Locations
Schedule 6.11
Employee Benefits Plans
Schedule 6.16
Material Agreements
Schedule 6.17
Intellectual Property
Schedule 6.18
Insurance
Schedule 6.19
Deposit Accounts and Securities Accounts
Schedule 7.4
Pledged Notes
Schedule 7.5
Commercial Tort Claims

 
 
iv

--------------------------------------------------------------------------------

 
 
This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 18th day of October, 2011 among:


(a)           COLONIAL COMMERCIAL CORP., a New York corporation (“Colonial”);


(b)           UNIVERSAL SUPPLY GROUP, INC., a New York corporation
(“Universal”);


(c)           THE RAL SUPPLY GROUP, INC., a New York corporation (“RAL”);


(d)           S&A SUPPLY, INC., a New York corporation (“S&A” and, together with
Colonial, Universal and RAL, collectively, “Borrowers” and, individually, each a
“Borrower”); and


(e)           KEYBANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).
 
WITNESSETH:


WHEREAS, Borrowers and Lender desire to contract for the establishment of
credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrowers upon the terms and subject to the conditions hereinafter
set forth;


NOW, THEREFORE, it is mutually agreed as follows:
 
ARTICLE I.  DEFINITIONS


Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:


“Account” means an account, as that term is defined in the U.C.C.


“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.
 
 
 

--------------------------------------------------------------------------------

 


“Administrative Borrower” means Universal.


“Advance Record” means that term as defined in Section 2.13(a) hereof.


“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.


“Agreement” means that term as defined in the first paragraph hereof.


“Applicable Margin” means (a) twenty-five (25.00) basis points with respect to
Base Rate Loans, and (b) two hundred seventy-five (275.00) basis points with
respect to Eurodollar Loans.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Lender) to handle certain
administrative matters in connection with this Agreement.


“Bailee’s Waiver” means a bailee’s waiver, in form and substance reasonably
satisfactory to Lender, delivered by a Company in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate, or (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate.  Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.


“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Derived Base Rate.


“Borrower” means that term as defined in the first paragraph hereof.


“Borrowers” means that term as defined in the first paragraph hereof.


“Borrowing Base” means an amount equal to the total of the following:


(a)           up to eighty-five percent (85%) of the aggregate amount due and
owing on Eligible Accounts Receivable of Borrowers; plus
 
 
2

--------------------------------------------------------------------------------

 


(b)           the lesser of (i) up to fifty-five percent (55%) of the aggregate
of the cost or market value (whichever is lower), as determined on a first-in
first-out basis in accordance with GAAP, of the Eligible Inventory of Borrowers,
or (ii) Six Million Five Hundred Thousand Dollars ($6,500,000); minus


(c)           Reserves, if any;


provided that, anything herein to the contrary notwithstanding, Lender shall at
all times have the right to modify or reduce such percentages or dollar amount
caps or other components of the Borrowing Base from time to time, in its
reasonable credit judgment.


“Borrowing Base Certificate” means a Borrowing Base Certificate, in the form of
the attached Exhibit B.


“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in deposits are carried
on in the London interbank Eurodollar market.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more Borrowers with Lender, without
liability by Lender to pay interest thereon, from which account Lender shall
have the exclusive right to withdraw funds until all of the Obligations are paid
in full.


“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Company
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of
Lender.
 
 
3

--------------------------------------------------------------------------------

 


“Change in Control” means:


(a)           the acquisition of, or, if earlier, the shareholder or director
approval of the acquisition of, ownership or voting control, directly or
indirectly, beneficially (within the meaning of Rules 13d-3 and 13d-5 of the
Exchange Act) or of record, on or after the Closing Date, by any Person or group
(within the meaning of Sections 13d and 14d of the Exchange Act), other than
Michael Goldman and Goldman Associates of New York, Inc., of shares representing
more than thirty-five percent (35%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of Colonial;


(b)           the occupation of a majority of the seats (other than vacant
seats) on the board of directors or other governing body of Colonial by Persons
who were neither (i) nominated by the board of directors or other governing body
of Colonial nor (ii) appointed by directors so nominated or elected by a
majority of shareholders;


(c)           if Colonial shall cease to own, directly or indirectly, one
hundred percent (100%) of the aggregate ordinary Voting Power represented by the
issued and outstanding equity interests of each other Borrower;
 
 
(d)           if William Pagano shall cease to hold the position of Chief
Executive Officer, or a similar or higher position of Colonial, and Colonial
shall fail to hire a replacement consultant or Chief Executive Officer with
technical expertise, experience and management skills, in the opinion of Lender,
necessary for the successful management of Colonial; or


(e)           the occurrence of a change in control, or other term of similar
import used therein, as defined in the Goodman Note, any Subordinated Debt
Document or any Material Indebtedness Agreement.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Collateral” means (a) all of each Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account (if any), and (iv) Cash Security; and (b) Proceeds
and products of any of the foregoing.


“Collection” means any payment made from an Account Debtor to one or more
Borrowers including, but not limited to, cash, checks, drafts and any other form
of payment.
 
 
4

--------------------------------------------------------------------------------

 


“Colonial TD Bank Account” means that certain Deposit Account numbered
3451115298 maintained by Colonial with TD Bank, N.A.


“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.  (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date).


“Commitment” means the obligation hereunder of Lender, during the Commitment
Period, to make Loans and to issue Letters of Credit, pursuant to the Revolving
Credit Commitment, up to the Total Commitment Amount.


“Commitment Period” means the period from the Closing Date to October 18, 2014,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article IX hereof.


“Companies” means all Borrowers and all Subsidiaries of all Borrowers.


“Company” means a Borrower or a Subsidiary of a Borrower.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.


“Consignee’s Waiver” means a consignee’s waiver (or similar agreement), in form
and substance reasonably satisfactory to Lender, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.


“Consolidated” means the resultant consolidation of the financial statements of
Colonial and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.14 hereof.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Colonial for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv)
reasonable non-recurring non-cash losses not incurred in the ordinary course of
business, and (v) fees, costs and expenses directly incurred and paid in
connection with the closing of this Agreement; minus (b) to the extent included
in Consolidated Net Earnings for such period, non-recurring non-cash gains not
incurred in the ordinary course of business; provided that for any period prior
to April 1, 2011, Consolidated EBITDA shall be calculated after giving pro forma
effect to the restructured terms of the Goodman Notes and the Wells Fargo Credit
Facilities.
 
 
5

--------------------------------------------------------------------------------

 


“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense, and (b) principal payments on Consolidated Funded Indebtedness
(other than (i) optional prepayments of the Revolving Loans, and (ii) payments
made with respect to the Goldman Associates Short-Term Subordinated
Indebtedness); provided that for any period prior to April 1, 2011, Consolidated
Fixed Charges shall be calculated after giving pro forma effect to the
restructured terms of the Goodman Notes and the Wells Fargo Credit Facilities.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of Colonial, as determined on a Consolidated basis.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Colonial (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.


“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of Colonial for such period, as determined
on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of
Colonial for such period, as determined on a Consolidated basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of
Colonial determined as of such date on a Consolidated basis.


“Consolidated Unfunded Capital Expenditures” means, for any period, as
determined on a Consolidated basis, all additions to fixed assets of the
Companies not directly funded with (a) long-term Indebtedness or (b) Capitalized
Lease Obligations.


“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.


“Controlled Disbursement Account” means a commercial Deposit Account designated
“controlled disbursement account” and maintained by a Company with Lender,
without liability by Lender to pay interest thereon.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).
 
 
6

--------------------------------------------------------------------------------

 


“Credit Event” means the making of a Loan, the conversion of a Base Rate Loan to
a Eurodollar Loan, the continuation of a Eurodollar Loan after the end of the
applicable Interest Period, or the issuance (or amendment or renewal) by Lender
of a Letter of Credit.


“Credit Party” means a Borrower and any Guarantor of Payment that is a
Subsidiary or other Affiliate.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by Lender in writing.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate for Revolving Loans from time to time in effect.


“Deposit Account” means a deposit account, as that term is defined in the U.C.C.


“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, Lender and a depository institution, dated on or after the
Closing Date, to be in form and substance reasonably satisfactory to Lender, as
the same may from time to time be amended, restated or otherwise modified.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.


“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful money of the United States of America.


“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Fifty Thousand Dollars ($50,000), and (c) has no direct or indirect
Subsidiaries with aggregate assets, for such Company and all such Subsidiaries,
of more than Fifty Thousand Dollars ($50,000).


“Early Termination Event” means that term as defined in Section 2.8(e) hereof.


“Eligible Account Receivable” means an Account that is an account receivable
(i.e., each specific invoice) of a Borrower that, at all times until it is
collected in full, continuously meets the following requirements:
 
 
7

--------------------------------------------------------------------------------

 


(a)           is not subject to any claim for credit, allowance or adjustment by
the Account Debtor or any defense, dispute, set-off, chargeback or counterclaim;


(b)           arose in the ordinary course of business of such Borrower from the
performance (fully completed) of services or bona fide sale of goods that have
been shipped to the Account Debtor, and not more than one hundred twenty (120)
days have elapsed since the invoice date;


(c)           is not owing from an Account Debtor with respect to which such
Borrower has received any notice or has any knowledge of such Account Debtor’s
insolvency, bankruptcy or financial impairment, or that such Account Debtor has
suspended normal business operations, dissolved, liquidated or terminated its
existence;


(d)           is not subject to an assignment, pledge, claim, mortgage, lien or
security interest of any type except that granted to or in favor of Lender;


(e)           does not relate to any goods repossessed, lost, damaged, rejected
or returned, or acceptance of which has been revoked or refused;


(f)            is not evidenced by a promissory note or any other instrument or
by chattel paper;


(g)           has not been determined by Lender to be unsatisfactory in any
respect, in the exercise of its reasonable credit judgment;


(h)           is not a Government Account Receivable, unless the security
interest of Lender in such Government Account Receivable is filed in accordance
with the Federal Assignment of Claims Act;


(i)            is not owing from another Borrower, an Affiliate, an equity
holder or an employee of such Borrower;


(j)            is not a Foreign Account Receivable;


(k)           is not owing from an Account Debtor that has failed to pay more
than twenty-five percent (25%) of its currently outstanding accounts receivable
within one hundred twenty (120) days of the invoice date;


(l)            with respect to an Account Debtor that, together with its
affiliates, owes one or more Borrowers more than twenty-five percent (25%) of
all accounts receivable of Borrowers, is not the portion of the Accounts that
represents the amount in excess of twenty-five percent (25%) of such accounts
receivable;


(m)           is an Account in which Lender has a valid and enforceable first
priority security interest;
 
 
8

--------------------------------------------------------------------------------

 


(n)           has not arisen in connection with sales of goods that were shipped
or delivered to an Account Debtor on consignment, a sale or return basis, a
guaranteed sale basis, a bill and hold basis, or on the basis of any similar
understanding;


(o)           is not subject to any provision prohibiting assignment of the
right to payment or requiring notice of or consent to such assignment;


(p)           is not owing from an Account Debtor located in a state that
requires that such Borrower, in order to sue such Account Debtor in such state’s
courts or otherwise enforce its remedies against such Account Debtor through
judicial process, to either (i) qualify to do business in such state or (ii)
file a report with the taxation division of such state for the then current
year, unless, in each case, such Borrower has fulfilled such requirements to the
extent applicable for the then current year or fulfilled such other requirements
that permits Borrower to bring suit or otherwise enforce its remedies against
such Account Debtor through judicial process;


(q)           is not an Account with respect to which any of the
representations, warranties, covenants and agreements contained in this
Agreement or any of the Loan Documents are not or have ceased to be complete and
correct in any material respect, or have been breached;


(r)            is not an Account that represents a progress billing;


(s)           is not owing by any state or any department, agency, or
instrumentality thereof unless such Borrower has complied with any applicable
statutory or regulatory requirements thereof in respect of Lender’s security
interest therein as granted hereunder;


(t)            is not owing from an Account Debtor that is also a supplier to or
creditor of any Credit Party to the extent of the amount owing to such supplier
or creditor; and


(u)           does not represent a manufacturer’s or supplier’s credits,
discounts, incentive plans or similar arrangements entitling any Borrower to
discounts on future purchases therefrom.


“Eligible Inventory” means all Inventory of a Borrower in which Lender has a
valid and enforceable first security interest, except Inventory that:


(a)           is in-transit (unless such Inventory remains in the possession of
a Borrower while it is in-transit) or located outside of the United States;


(b)           is in the possession of a bailee, consignee or other third party,
unless (i) reserves, satisfactory to Lender, have been established with respect
thereto; or (ii) (A) with respect to a consignee, processor or bailee, an
acknowledged Consignee’s Waiver, Processor’s Waiver or Bailee’s Waiver, as the
case may be, has been received by Lender, (B) such third party is listed on
Schedule 6.9 hereto, as amended from time to time, or Lender has received prior
written notice of such third party location, (C) if required by Lender, proper
notice has been given to all secured parties of such third party that have filed
U.C.C. Financing Statements claiming a security interest in such third party’s
inventory, and (D) if required by Lender, with respect to a consignee or
processor, such Borrower has filed appropriate U.C.C. Financing Statements to
protect its interest therein, in form and substance satisfactory to Lender;
 
 
9

--------------------------------------------------------------------------------

 


(c)            is located on facilities leased by such Borrower, unless an
acknowledged Landlord’s Waiver has been received by Lender, or reserves in an
amount equal to three times the total monthly rent (including pass-through
expenses), as determined by Lender in its reasonable discretion, have been
established with respect thereto;


(d)            is work-in-process;


(e)            is slow-moving, damaged, defective or obsolete;


(f)            consists of (i) goods not held for sale, such as labels,
maintenance items, supplies and packaging, or held for return to vendors, or
(ii) Inventory used in connection with research and development;


(g)            is held for return to vendors;


(h)            is subject to a Lien in favor of any Person other than Lender;


(i)             is located at a branch location of a Borrower where the
aggregate value of all Inventory held at such location is less than One Hundred
Fifty Thousand Dollars ($150,000); or


(j)             is determined by Lender to be unsatisfactory in any respect, in
the exercise of its reasonable credit judgment.


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by a Governmental Authority or by any
court, agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning environmental health or safety and protection of, or
regulation of the discharge of substances into, the environment.


“Equipment” means equipment, as that term is defined in the U.C.C.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.
 
 
10

--------------------------------------------------------------------------------

 


“ERISA Event” means (a) the existence of a material condition or event with
respect to an ERISA Plan that presents a risk of the imposition of an excise tax
or any other liability on a Company or of the imposition of a Lien on the assets
of a Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in material
liability to a Company; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of  a
Reportable Event with respect to any Pension Plan as to which notice is required
to be provided to the PBGC; (e) the withdrawal by a Controlled Group member from
a Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as
such terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any  reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k) if such failure is
reasonably likely to result in a material liability ; (h) the taking by the PBGC
of any steps to terminate a Pension Plan or appoint a trustee to administer a
Pension Plan, or the taking by a Controlled Group member of any steps to
terminate a Pension Plan; (i) the failure by a Controlled Group member or an
ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan if
such failure is reasonably likely to result in a material liability; (j) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Lender in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on British Bankers
Association Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg
(or, if for any reason such rate is unavailable from Reuters or Bloomberg, from
any other similar company or service that provides rate quotations comparable to
those currently provided by Reuters or Bloomberg) as the rate in the London
interbank market for Dollar deposits  in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Lender (or an affiliate of Lender, in Lender’s discretion) by
prime banks in any Eurodollar market reasonably selected by Lender, determined
as of 11:00 A.M. (London time) (or as soon thereafter as practicable), two
Business Days prior to the beginning of the relevant Interest Period pertaining
to such Eurodollar Loan; by (b) 1.00 minus the Reserve Percentage.
 
 
11

--------------------------------------------------------------------------------

 


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means, in the case of Lender, taxes imposed on or measured by
its overall net income or branch profits, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which Lender is organized or in which its principal
office is located.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.


“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer.  Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Administrative Borrower.


“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed twelve calendar months, on a Consolidated basis, the ratio of (a) the
total of (i) Consolidated EBITDA, minus (ii) Consolidated Unfunded Capital
Expenditures, minus (iii) Consolidated Income Tax Expense paid in cash, minus
(iv) Restricted Payments; to (b) Consolidated Fixed Charges; provided that,
notwithstanding anything in this definition to the contrary, to the extent a
Restricted Payment is included in the calculation of Consolidated Fixed Charges,
such Restricted Payment shall be added to subpart (a) of this definition.


“Foreign Account Receivable” means an Account that arises out of contracts with
or orders from an Account Debtor that is not a resident of the United States or
Canada.
 
 
12

--------------------------------------------------------------------------------

 


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Colonial.


“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.


“Goldman Associates” means Goldman Associates of New York, Inc.


“Goldman Associates Short-Term Subordinated Indebtedness” means unsecured
Subordinated Indebtedness from time to time owing by one or more Borrowers to
Goldman Associates (other than Indebtedness permitted pursuant to Section
5.8(h)(ii) hereof) and/or Michael Goldman, so long as (a) the aggregate
principal amount of all such Subordinated Indebtedness, for all Borrowers, does
not exceed Three Hundred Fifty Thousand Dollars ($350,000) at any time
outstanding, (b) each advance made with respect thereto has a maturity date of
no more than eighty-nine (89) days after the date of such advance, (c) such
Subordinated Indebtedness is subject to a Subordination Agreement acceptable to
Lender, (d) Administrative Borrower shall have provided notice to Lender prior
to, or contemporaneously with, the incurrence of all such Goldman Associates
Short-Term Subordinated Indebtedness, and (e) such Subordinated Indebtedness is
created pursuant to documentation in form and substance satisfactory to Lender.


“Goodman”  means Goodman Company, L.P., Goodman Manufacturing Company, L.P. and
Goodman Sales Company.


“Goodman Liens” means the Liens of Goodman on the assets of Universal
specifically set forth on Schedule 4 hereto.


“Goodman Note” means that certain Promissory Note, dated March 24, 2010, by
Universal in favor of Goodman (as amended and as the same may from time to time
be further amended, restated or otherwise modified or replaced).


“Government Account Receivable” means an Account that arises out of contracts
with or orders from the United States or any of its departments, agencies or
instrumentalities.


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.
 
 
13

--------------------------------------------------------------------------------

 


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 1 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Person that shall execute
and deliver a Guaranty of Payment to Lender subsequent to the Closing Date.


“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs, (i) all obligations to advance funds
to, or to purchase assets, property or services from, any other Person in order
to maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.


“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement executed and delivered on or after the Closing Date by a
Borrower or Guarantor of Payment, wherein such Borrower or Guarantor of Payment,
as the case may be, has granted to Lender a security interest in all
intellectual property owned by such Borrower or Guarantor of Payment, as the
same may from time to time be amended, restated or otherwise modified.
 
 
14

--------------------------------------------------------------------------------

 


“Intercreditor and Lien Subordination Agreement” means that certain
Intercreditor and Lien Subordination Agreement, dated as of the date hereof,
between Lender and Goodman, to be in form and substance acceptable to Lender.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless such Eurodollar Loan is converted to
a Base Rate Loan), each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by Administrative Borrower pursuant to the provisions hereof.  The
duration of each Interest Period for a Eurodollar Loan shall be one month, two
months, three months or six months, in each case as Administrative Borrower may
select upon notice, as set forth in Section 2.5 hereof; provided that if
Administrative Borrower shall fail to so select the duration of any Interest
Period at least three Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Loan, Administrative Borrower shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period.


“Inventory” means inventory, as that term is defined in the U.C.C.


“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.


“Investor Subordinated Creditor” means each Person set forth on Schedule 3
hereto.


“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to Lender, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.


“Lender” means that term as defined in the first paragraph hereof.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by Lender for the account of a Borrower,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) three hundred sixty-four (364) days after its date of
issuance (provided that such Letter of Credit may provide for the renewal
thereof for additional one year periods), or (b) ten days prior to the last day
of the Commitment Period.


“Letter of Credit Commitment” means the commitment of Lender to issue Letters of
Credit in an aggregate face amount of up to Five Hundred Thousand Dollars
($500,000).
 
 
15

--------------------------------------------------------------------------------

 


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrowers or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.


           “Lien” means any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, lease (other than Operating Leases), sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset, and
the filing of, or agreement to give, any financing statement perfecting a
security interest or providing a notice filing (other than a notice filing with
respect to a bailment, a consignment or an operating lease) of a lien or
security interest under the law of any jurisdiction.


“Loan” means a Revolving Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, all documentation relating to each Letter of Credit, each
Subordination Agreement, and each Security Document, as any of the foregoing may
from time to time be amended, restated or otherwise modified or replaced, and
any other document delivered pursuant thereto.


“Lockbox” means the post office box rented by and in the name of one or more
Borrowers in accordance with Section 7.2(a) hereof.


“Management Fees” means management, consulting or other similar fees paid by any
Company to an equity holder (other than a Company) of a Company or of an
Affiliate.


“Master Agreement” means that Master Agreement entered into between Borrowers
and Lender in connection with the cash management services undertaken by Lender
on behalf of Borrowers.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of any Company, (b) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Companies taken as a whole, (c) the rights and remedies of
Lender under any Loan Document, (d) the ability of any Credit Party to perform
its obligations under any Loan Document to which it is a party, or (e) the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document to which it is a party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Two Hundred
Fifty Thousand Dollars ($250,000).


“Maximum Rate” means that term as defined in Section 2.3(c) hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
“Maximum Revolving Amount” means Fifteen Million Dollars ($15,000,000), as such
amount may be reduced pursuant to Section 2.8(g) hereof.
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Note” means the Revolving Credit Note, or any other promissory note delivered
pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Lender (or an
affiliate of Lender) pursuant to this Agreement and the other Loan Documents,
and includes the principal of and interest on all Loans, and all obligations of
Borrowers or any other Credit Party pursuant to Letters of Credit; (b) each
renewal, extension, consolidation or refinancing of any of the foregoing, in
whole or in part; (c) the commitment and other fees, and any prepayment fees
payable pursuant to this Agreement or any other Loan Document; (d) all
obligations and liabilities of any Company now existing or hereafter incurred
under, arising out of, or in connection with any Hedge Agreement with Lender (or
an affiliate of Lender); (e) every other liability, now or hereafter owing to
Lender or any affiliate of Lender by any Company, and includes, without
limitation, every liability, whether owing by only one Borrower or by a Borrower
with one or more others in a several, joint or joint and several capacity,
whether owing absolutely or contingently, whether created by note, overdraft,
guaranty of payment or other contract or by quasi-contract, tort, statute or
other operation of law, whether incurred directly to Lender (or such affiliate)
or acquired by Lender (or such affiliate) by purchase, pledge or otherwise and
whether participated to or from Lender (or such affiliate) in whole or in part;
and (f) all Related Expenses.


“Operating Account” means a commercial Deposit Account designated “operating
account” and maintained by a Borrower with Lender, without liability of Lender
to pay interest thereon, from which account such Borrower shall have the right
to withdraw funds until Lender terminates such right after the occurrence of a
Default or an Event of Default.


“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement, or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
 
 
17

--------------------------------------------------------------------------------

 


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered to Lender by a Borrower or Guarantor of
Payment, as applicable, with respect to the Pledged Securities, on or after the
Closing Date, as any of the foregoing may from time to time be amended, restated
or otherwise modified.


“Pledged Notes” means the promissory notes payable to a Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to one or more Borrowers.


“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof.  (Schedule 2 hereto lists, as of
the Closing Date, all of the Pledged Securities.)


“Prime Rate” means the interest rate established from time to time by Lender as
Lender’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Lender for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash.  Cash
proceeds include, without limitation, moneys, checks and Deposit
Accounts.  Proceeds include, without limitation, any Account arising when the
right to payment is earned under a contract right, any insurance payable by
reason of loss or damage to the Collateral, and any return or unearned premium
upon any cancellation of insurance.  Except as expressly authorized in this
Agreement, the right of Lender to Proceeds specifically set forth herein or
indicated in any financing statement shall never constitute an express or
implied authorization on the part of Lender to a Company’s sale, exchange,
collection or other disposition of any or all of the Collateral.
 
 
18

--------------------------------------------------------------------------------

 


“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to Lender, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.


“Regularly Scheduled Payment Date” means the first day of each calendar month.


“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements) (a)
incurred by, imposed upon or asserted against, Lender in any attempt by Lender
to (i) enforce this Agreement or any other Loan Document or obtain, preserve,
perfect or enforce any security interest evidenced by any Loan Document; (ii)
obtain payment, performance or observance of any and all of the Obligations; or
(iii) maintain, insure, audit, collect, preserve, repossess or dispose of any of
the collateral securing the Obligations or any part thereof, including, without
limitation, costs and expenses for appraisals, assessments and audits of any
Company or any such collateral; or (b) incidental or related to subpart (a)
above, including, without limitation, interest thereupon from the date incurred,
imposed or asserted until paid at the Default Rate.


“Related Writing” means each Loan Document, each Borrowing Base Certificate and
any other assignment, mortgage, security agreement, guaranty agreement,
subordination agreement, financial statement, audit report or other writing
furnished by any Credit Party, or any of its officers, to Lender pursuant to or
otherwise in connection with this Agreement.


“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.


“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.


“Reserve” or “Reserves” means any amount that Lender reserves, without
duplication, pursuant to Section 2.11 hereof, against the Borrowing Base.


“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.
 
 
19

--------------------------------------------------------------------------------

 


“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, (c) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Indebtedness owing to
Goodman that is subject to the Intercreditor and Lien Subordination Agreement,
or (d) any Management Fees or other similar arrangement with any equity holder
(other than a Company) of a Company or an Affiliate in excess of the aggregate
amount of One Hundred Thousand Dollars ($100,000) in any fiscal year (for
clarification purposes, regular salary paid to employees in the ordinary course
of business and consistent with past practices of such Company are not a
Restricted Payment).


“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.


“Revolving Credit Commitment” means the obligation hereunder of Lender, during
the Commitment Period, to make Revolving Loans and to issue Letters of Credit,
up to an aggregate principal amount outstanding at any time equal to the lesser
of (a) the Borrowing Base, or (b) the Maximum Revolving Amount.


“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, and (b) the Letter of
Credit Exposure.


“Revolving Credit Note” means the Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4 hereof.


“Revolving Loan” means a loan made to Borrowers by Lender in accordance with
Section 2.2(a) hereof.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Secondary Account” shall mean a Deposit Account maintained by a Borrower at a
depository bank other than Lender that at all times meets the following
conditions: (a) is only used by such Borrower for the deposit of retail sale
proceeds from such Borrower’s New Jersey and Massachusetts retail locations, and
(b) when combined with all other Secondary Accounts, the aggregate amount of
deposits in all Secondary Accounts does not exceed Five Hundred Thousand Dollars
($500,000) at any time.


“Securities Account” means a securities account, as that term is defined in the
U.C.C.


“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, Lender and a Securities Intermediary, dated on
or after the Closing Date, to be in form and substance reasonably satisfactory
to Lender, as the same may from time to time be amended, restated or otherwise
modified.
 
 
20

--------------------------------------------------------------------------------

 


“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.


“Security Account” means a commercial Deposit Account maintained with Lender,
without liability by Lender to pay interest thereon, as described in Section
7.2(e) hereof.


“Security Agreement” means each Security Agreement executed and delivered to
Lender by a Guarantor of Payment, dated as on or after the Closing Date, as the
same may from time to time be amended, restated or otherwise modified.


“Security Documents” means each Security Agreement, each Pledge Agreement, each
Intellectual Property Security Agreement, each Processor’s Waiver, each
Consignee’s Waiver, each Landlord’s Waiver, each Bailee’s Waiver, each Control
Agreement, each U.C.C. Financing Statement or similar filing as to a
jurisdiction located outside of the United States of America filed in connection
herewith or perfecting any interest created in any of the foregoing documents,
and any other document pursuant to which any Lien is granted by a Company or any
other Person to Lender, as security for the Obligations, or any part thereof,
and each other agreement executed or provided to Lender in connection with any
of the foregoing, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced.


“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.


“Subordinated Creditor” means an Investor Subordinated Creditor, or any other
Person that shall have entered into a Subordination Agreement with Lender
subsequent to the Closing Date.


“Subordinated Debt Documents” means each subordinated promissory note or
agreement issued by a Credit Party to a Subordinated Creditor, and each other
promissory note, instrument and agreement executed in connection therewith.


“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance reasonably satisfactory to Lender) in favor of the prior payment in
full of the Obligations.


“Subordination Agreement” means a Subordination Agreement executed and delivered
by a Subordinated Creditor in connection with this Agreement, as the same may
from time to time be amended, restated or otherwise modified.


“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person.
 
 
21

--------------------------------------------------------------------------------

 


“Subsidiary Borrower” means a Borrower other than Colonial.


“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.


“Total Commitment Amount” means the principal amount of Fifteen Million Dollars
($15,000,000), or such lesser amount as shall be determined pursuant to Section
2.8(g) hereof.


            “U.C.C.” means the Uniform Commercial Code, as in effect from time
to time in the State of New York.


“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.


“Wells Fargo Account” means that certain Deposit Account maintained by Universal
with Wells Fargo and subject to a blocked account agreement between Universal
and Wells Fargo.


“Wells Fargo Credit Facilities” means those certain credit facilities among one
or more Borrowers and Wells Fargo.
 
 
22

--------------------------------------------------------------------------------

 


Section 1.2.  Accounting Terms.  Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.


Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.  Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.
 
ARTICLE II.  AMOUNT AND TERMS OF CREDIT


Section 2.1.  Amount and Nature of Credit.  Subject to the terms and conditions
of this Agreement, Lender shall make Loans to Borrowers, and issue Letters of
Credit at the request of Borrowers, in such aggregate amount as Borrowers shall
request pursuant to the Commitment; provided that in no event shall the
aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Total Commitment Amount.  The Loans may be
made as Revolving Loans as described in Section 2.2(a) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.


Section 2.2.  Revolving Credit Commitment.


(a)           Revolving Loans.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, Lender shall make a Revolving Loan or
Revolving Loans to Borrowers in such amount or amounts as Administrative
Borrower, through an Authorized Officer, may from time to time request, but not
exceeding in aggregate principal amount at any time outstanding hereunder the
Revolving Credit Commitment, when such Revolving Loans are combined with the
Letter of Credit Exposure.  Borrowers shall have the option, subject to the
terms and conditions set forth herein, to borrow Revolving Loans, maturing on
the last day of the Commitment Period, by means of any combination of Base Rate
Loans or Eurodollar Loans.  Subject to the provisions of this Agreement,
Borrowers shall be entitled under this Section 2.2(a) to borrow Revolving Loans,
repay the same in whole or in part and re-borrow Revolving Loans hereunder at
any time and from time to time during the Commitment Period.


(b)           Letters of Credit.


(i)           Generally.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, Lender shall issue such Letters of Credit for the
account of a Borrower or a Guarantor of Payment, as Administrative Borrower may
from time to time request.  Administrative Borrower shall not request any Letter
of Credit (and Lender shall not be obligated to issue any Letter of Credit) if,
after giving effect thereto, (A) the Letter of Credit Exposure would exceed the
Letter of Credit Commitment, or (B) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment.


(ii)           Request for Letter of Credit.  Each request for a Letter of
Credit shall be delivered to Lender by an Authorized Officer not later than
11:00 A.M. (Eastern time) three Business Days prior to the date of the proposed
issuance of the Letter of Credit. 
 
 
23

--------------------------------------------------------------------------------

 
 
Each such request shall be in a form acceptable to Lender and shall specify the
face amount thereof, whether such Letter of Credit is a commercial documentary
or a standby Letter of Credit, the account party, the beneficiary, the requested
date of issuance, amendment, renewal or extension, the expiry date thereof, and
the nature of the transaction or obligation to be supported
thereby.  Concurrently with each such request, Administrative Borrower, and any
Guarantor of Payment for whose account the Letter of Credit is to be issued,
shall execute and deliver to Lender an appropriate application and agreement,
being in the standard form of Lender for such letters of credit, as amended to
conform to the provisions of this Agreement if required by Lender.


(iii)           Commercial Documentary Letters of Credit Fees.  With respect to
each Letter of Credit that shall be a commercial documentary letter of credit
and the drafts thereunder, whether issued for the account of a Borrower or any
Guarantor of Payment, Borrowers agree to pay to Lender issuance, amendment,
renewal, negotiation, draw, acceptance, telex, courier, postage and similar
transactional fees as are customarily charged by Lender in respect of the
issuance and administration of similar letters of credit under its fee schedule
as in effect from time to time.


(iv)           Standby Letters of Credit Fees.  With respect to each Letter of
Credit that shall be a standby letter of credit and the drafts thereunder, if
any, whether issued for the account of a Borrower or any Guarantor of Payment,
Borrowers agree to (A) pay to Lender a non-refundable commission based upon the
face amount of such Letter of Credit, which shall be paid quarterly in arrears,
on each Regularly Scheduled Payment Date at a rate per annum equal to the
Applicable Margin for Eurodollar Loans (in effect on such Regularly Scheduled
Payment Date) multiplied by the face amount of such Letter of Credit; and (B)
pay to Lender, such other issuance, amendment, renewal, negotiation, draw,
acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by Lender in respect of the issuance and administration of
similar letters of credit under its fee schedule as in effect from time to time.


(v)           Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, unless the amount drawn is reimbursed by
Borrowers, within one Business Day of the date of the drawing of such Letter of
Credit, the amount outstanding thereunder shall be deemed to be a Revolving Loan
to Borrowers, subject to the provisions of Sections 2.2(a) and 2.5 hereof (other
than the requirement set forth in Section 2.5(c) hereof), and shall be evidenced
by the Revolving Credit Note.  Each such Revolving Loan shall be deemed to be a
Base Rate Loan unless otherwise requested by and available to Borrowers
hereunder.  Lender is hereby authorized to record on its records relating to the
Revolving Credit Note the amounts paid and not reimbursed on the Letters of
Credit.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 2.3.  Interest.


(a)           Revolving Loans.


(i)           Base Rate Loan.  Borrowers shall pay interest on the unpaid
principal amount of a Revolving Loan that is a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Derived Base Rate from time
to time in effect.  Interest on such Base Rate Loan shall be payable, commencing
November 1, 2011, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.


(ii)           Eurodollar Loans.  Borrowers shall pay interest on the unpaid
principal amount of each Eurodollar Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin for Eurodollar Loans), at the Derived Eurodollar
Rate.  Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that if an Interest
Period shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).


(b)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default shall occur, (i) the principal of each Loan and the unpaid
interest thereon shall bear interest, until paid, at the Default Rate, (ii) the
fee for the aggregate undrawn amount of all issued and outstanding Letters of
Credit shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from Borrowers hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate.


(c)           Limitation on Interest.  In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Administrative Borrower for distribution to
Borrowers, as appropriate.  In determining whether the interest contracted for,
charged, or received by Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.


Section 2.4.  Evidence of Indebtedness.  The obligation of Borrowers to repay
the Revolving Loans and to pay interest thereon shall be evidenced by a
Revolving Credit Note of Borrowers.
 
 
25

--------------------------------------------------------------------------------

 


Section 2.5.  Notice of Loans and Credit Events; Funding of Loans.


(a)           Notice of Loans and Credit Events.  Administrative Borrower,
through an Authorized Officer, shall provide to Lender a Notice of Loan prior to
(i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, and (ii) 11:00 A.M. (Eastern time)
three Business Days prior to the proposed date of borrowing of, continuation of,
or conversion of a Loan to, a Eurodollar Loan.  Notwithstanding the foregoing,
an Authorized Officer of Administrative Borrower may verbally or electronically
request a Loan in lieu of providing a Notice of Loan, and, if Lender provides
funds or initiates funding based upon such request, Borrowers shall bear the
risk with respect to any information regarding such funding that is later
determined to have been incorrect.  Borrowers shall comply with the notice
provisions set forth in Section 2.2(b) hereof with respect to Letters of Credit.


(b)           Conversion and Continuation of Loans.


(i)             At the request of Administrative Borrower to Lender, subject to
the notice and other provisions of this Agreement, Lender shall convert a Base
Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto.


(ii)            At the request of Administrative Borrower to Lender, subject to
the notice and other provisions of this Agreement, Lender shall continue one or
more Eurodollar Loans as of the end of the applicable Interest Period as a new
Eurodollar Loan with a new Interest Period.


(c)           Minimum Amount for Eurodollar Loans.  Each request for a
Eurodollar Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000), increased by increments of One Hundred Thousand Dollars
($100,000).


(d)           Interest Periods.  Administrative Borrower shall not request that
Eurodollar Loans be outstanding for more than five different Interest Periods at
the same time.


Section 2.6.  Payment on Loans and Other Obligations.


(a)           Payments Generally.  Each payment made hereunder by Borrowers
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.


(b)           Payments to Lender.  All payments of principal, interest and
commitment and other fees shall be made to Lender in Dollars in immediately
available funds.  Lender shall record (i) any principal, interest or other
payment, and (ii) the principal amounts of Base Rate Loans and Eurodollar Loans
and all prepayments thereof and the applicable dates, including Interest
Periods, with respect thereto, by such method as Lender may generally employ;
provided that failure to make any such entry shall in no way detract from the
obligations of Borrowers under this Agreement or any Note.  The aggregate unpaid
amount of Loans, types of Loans, Interest Periods and similar information with
respect to the Loans and Letters of Credit set forth on the records of Lender
shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal, interest and fees owing to Lender.
 
 
26

--------------------------------------------------------------------------------

 


(c)           Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a Eurodollar Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.


Section 2.7.  Prepayment.


(a)           Right to Prepay.  Borrowers shall have the right at any time or
from time to time to prepay all or any part of the principal amount of the Loans
then outstanding, as designated by Administrative Borrower.  Such payment shall
include interest accrued on the amount so prepaid to the date of such
prepayment, any amount payable under Article III hereof with respect to the
amount being prepaid and any early termination fee payable under Section 2.8(d)
hereof.  Prepayments of Base Rate Loans shall be without any premium or penalty,
other than any prepayment fees, penalties or other charges that may be contained
in any Hedge Agreement and, if applicable, as set forth in Section 2.8(e)
hereof.


(b)           Notice of Prepayment.  Administrative Borrower shall give Lender
irrevocable written notice of prepayment of (i) a Base Rate Loan by no later
than 11:00 A.M. (Eastern time) on the Business Day on which such prepayment is
to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M. (Eastern time)
three Business Days before the Business Day on which such prepayment is to be
made.


(c)           Minimum Amount.  Each prepayment of a Eurodollar Loan shall be in
the principal amount of not less than the lesser of One Hundred Thousand Dollars
($100,000), or the principal amount of such Loan, except in the case of a
mandatory payment pursuant to Section 2.11 or Article III hereof.


Section 2.8.  Commitment and Other Fees; Reduction of Revolving Credit
Commitment.


(a)           Closing Fee.  Borrowers shall pay to Lender a closing fee (the
“Closing Fee”) in the amount of Thirty Thousand Dollars ($30,000).  The Closing
Fee shall be earned in full on the Closing Date.  The Closing Fee shall be
payable in two installments, due on the Closing Date and on December 31, 2011,
of Fifteen Thousand Dollars ($15,000) each.


(b)           Commitment Fee.  Borrowers shall pay to Lender, as a consideration
for the Revolving Credit Commitment, a commitment fee from the Closing Date to
and including the last day of the Commitment Period, payable monthly, at a rate
per annum equal to (i) thirty-seven and one-half (37.50) basis points,
multiplied by (ii) (A) the average daily Maximum Revolving Amount in effect
during such month, minus (B) the average daily Revolving Credit Exposure during
such month.  The commitment fee shall be payable in arrears, on November 1, 2011
and continuing on each Regularly Scheduled Payment Date thereafter, and on the
last day of the Commitment Period.
 
 
27

--------------------------------------------------------------------------------

 


            (c)           Administration Fee.  Borrowers shall pay to Lender, on
January 2, 2012 and on January 2 of each year thereafter, an administrative fee
in the amount of Twelve Thousand Dollars ($12,000).


(d)           Collateral Audit Fees.  The Borrowers shall promptly reimburse
Lender for all costs and expenses relating to (i) collateral field audits
(which, other than during the continuance of an Event of Default, shall be
conducted no more frequently than three times per calendar year), and (ii) any
other collateral assessment that may be conducted from time to time by or on
behalf of Lender, the scope and frequency of which shall be in the reasonable
discretion of  Lender.


(e)           Early Termination Fee.  If, prior to the second anniversary of the
Closing Date, Borrowers terminate or reduce in whole the Revolving Credit
Commitment (the “Early Termination Event”), then Borrowers shall pay to Lender
an early termination fee in an amount equal to:


(i)           if the Early Termination Event shall occur prior to the first
anniversary of the Closing Date two percent (2%) of the average of the Total
Commitment Amount as in effect on the last day of each calendar month from the
Closing Date to the date of the Early Termination Event; or


(ii)           if the Early Termination Event shall occur on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, one percent (1%) of the average of the Total Commitment Amount as
in effect on the last day of each of the twelve calendar months immediately
preceding the date of the Early Termination Event;


provided that, if the Commitment is terminated pursuant to a refinancing from
Lender (or an affiliate of Lender), then the early termination fees set forth in
this subsection (e) shall not be applicable.


(f)           Authorization to Debit Account.  Borrowers hereby agree that
Lender has the right to debit from any Deposit Account of one or more Borrowers,
amounts owing to Lender by any Borrower under this Agreement and the Loan
Documents for payment of fees, expenses and other amounts incurred or owing in
connection therewith.


(g)           Optional Reduction of Revolving Credit Commitment.  Borrowers may
at any time and from time to time permanently reduce in whole or in part the
Maximum Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving Lender not fewer than five Business Days’ (or thirty
(30) days if the Total Commitment Amount is to be reduced or terminated in its
entirety) written notice of such reduction, provided that any such partial
reduction shall be in an amount of not less than Five Hundred Thousand Dollars
($500,000), increased in increments of One Hundred Thousand Dollars
($100,000). After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Maximum Revolving Amount as so
reduced.  If Borrowers reduce in whole the Commitment, on the effective date of
such reduction (the appropriate Borrowers having prepaid in full the unpaid
principal balance, if any, of the Loans, together with all interest (if any),
early termination fees as set forth in subsection (e) above (if any), and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure shall exist), all of the Notes shall be marked
“Canceled” and delivered to Borrowers.  Any partial reduction in the Maximum
Revolving Amount shall be effective during the remainder of the Commitment
Period.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 2.9.  Computation of Interest and Fees.  With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed.  With respect to Base Rate Loans, interest shall be computed on
the basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.


Section 2.10.  Mandatory Payments.


(a)           Revolving Credit Exposure.  If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment, Borrowers shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.


(b)           Application of Mandatory Payments.  Unless otherwise designated by
the Administrative Borrower, each payment pursuant to Section 2.10(a) hereof
shall be applied in the following order (i) first, to outstanding Base Rate
Loans, and (ii) second, to outstanding Eurodollar Loans; provided that, if the
outstanding principal amount of any Eurodollar Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(c) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment.  Any prepayment of a Eurodollar
Loan pursuant to this Section 2.10 shall be subject to the prepayment provisions
set forth in Article III hereof.


Section 2.11.  Liability of Borrowers.


(a)           Joint and Several Liability.  Each Borrower hereby authorizes
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder.  Each Borrower acknowledges and agrees that Lender is entering
into this Agreement at the request of each Borrower and with the understanding
that each Borrower is and shall remain fully liable, jointly and severally, for
payment in full of the Obligations, and any other amount payable under this
Agreement and the other Loan Documents.  Each Borrower agrees that it is
receiving or will receive a direct pecuniary benefit for each Loan made or
Letter of Credit issued hereunder.
 
 
29

--------------------------------------------------------------------------------

 


(b)           Appointment of Administrative Borrower.  Each Borrower hereby
irrevocably appoints Administrative Borrower as the borrowing agent and
attorney-in-fact for all Borrowers, which appointment shall remain in full force
and effect unless and until Lender shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes Administrative Borrower to (i) provide
Lender with all notices with respect to Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement, (ii) take such action as Administrative Borrower deems appropriate on
its behalf to obtain Loans and Letters of Credit, and (iii) exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Collateral of Borrowers in
a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender shall not incur liability to any Borrower as a result
hereof.  Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.


(c)           Maximum Liability of Each Subsidiary Borrower and Rights of
Contribution.  Anything in this Agreement or any other Loan Document to the
contrary notwithstanding, in no event shall the maximum liability of any
Subsidiary Borrower exceed the maximum amount that (after giving effect to the
incurring of the obligations hereunder and to any rights to contribution of such
Subsidiary Borrower from other Affiliates of such Subsidiary Borrower) would not
render the rights to payment of Lender hereunder void, voidable or avoidable
under any applicable fraudulent transfer law.  Borrowers hereby agree as among
themselves that, in connection with the payments made hereunder, each Borrower
shall have a right of contribution from each other Borrower in accordance with
applicable law.  Such contribution rights shall be waived until such time as the
Obligations have been irrevocably paid in full, and no Borrower shall exercise
any such contribution rights until the Obligations have been irrevocably paid in
full.


(d)           Waivers of Each Borrower.  In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or default of another Credit Party or as an hypothecation of
property as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition.  Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever, consents to the taking by Lender of any additional security of
another Credit Party for the obligations secured hereby, or the alteration or
release in any manner of any security of another Credit Party now or hereafter
held in connection with the Obligations, and consents that Lender and any other
Credit Party may deal with each other in connection with such obligations or
otherwise, or alter any contracts now or hereafter existing between them, in any
manner whatsoever, including without limitation the renewal, extension,
acceleration or changes in time for payment of any such obligations or in the
terms or conditions of any security held.  Lender is hereby expressly given the
right, at Lender’s option, to proceed in the enforcement of any of the
Obligations independently of any other remedy or security they may at any time
hold in connection with such obligations secured and it shall not be necessary
for Lender to proceed upon or against or exhaust any other security or remedy
before proceeding to enforce Lender’s rights against such Borrower.  Each
Borrower further waives any right of subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
to Lender by any other Credit Party until such time as the Commitment has been
terminated and the Obligations have been repaid in full.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 2.12.  Establishment of Reserves.  Lender shall have the right, from
time to time, in the good faith exercise of its reasonable credit judgment
(consistent with the asset-based nature of this credit), to establish Reserves
in such amounts and with respect to such matters as Lender deems necessary or
appropriate, and to increase or decrease such Reserves.  In exercising such
reasonable credit judgment, Lender may take into account factors that (a) will
or could reasonably be expected to adversely affect the value of any Collateral,
the enforceability or priority of the Liens of Lender or the amount that Lender
would be likely to receive in the liquidation of such Collateral, or (b) may
demonstrate that any collateral report or financial information concerning the
Credit Parties is incomplete, inaccurate or misleading in any material
respect.  In exercising such reasonable credit judgment, Reserves may be
established against anticipated obligations, contingencies or conditions
affecting the Companies, including, without limitation, (i) tax liabilities and
other obligations owing to Governmental Authorities, (ii) asserted litigation
liabilities, (iii) anticipated remediation for compliance with Environmental
Laws, and (iv) obligations owing to any lessor of real property, any
warehouseman, any processor or any mortgagor on third-party mortgaged
sites.  Reserves may also be established with respect to the dilution of
accounts receivable, as a result of inventory appraisals and other results of
field examinations.  Prior to an Event of Default, Lender shall use commercially
reasonable efforts to notify Administrative Borrower at least five Business Days
prior to the effectiveness of any actions taken under this Section 2.12, but
shall not be liable for any failure to so notify Administrative Borrower.


Section 2.13.  Record of Advances; Application of Collections.


(a)           Maintenance of Record of Advances.  Lender shall maintain records
in respect of Borrowers that shall reflect (i) the aggregate outstanding
principal amount of Revolving Loans and accrued interest, (ii) the unreimbursed
Letter of Credit drawings, and (iii) all other Obligations that shall have
become payable hereunder (the “Advance Record”).  Each entry by Lender in the
Advance Record shall be, to the extent permitted by applicable law and absent
manifest error, prima facie evidence of the data entered.  Such entries by
Lender shall not be a condition to Borrowers’ obligation to repay the
Obligations.


(b)           Charges, Credits and Reports.  Borrowers hereby authorize Lender
to charge the Advance Record with all Revolving Loans and all other Obligations
under this Agreement or any other Loan Document.  The Advance Record will be
credited in accordance with the provisions of this Agreement with all payments
received by Lender directly from Borrowers or any other Credit Party or
otherwise for the account of Borrowers or any other Credit Party pursuant to
this Agreement.  Lender shall send Administrative Borrower monthly statements in
accordance with Lender’s standard procedures.  Any and all such periodic or
other statements or reconciliations of the Advance Record shall be final,
binding and conclusive upon Borrowers in all respects, absent manifest error,
unless Lender receives specific written objection thereto from Administrative
Borrower within thirty (30) Business Days after such statements or
reconciliation shall have been sent to Administrative Borrower.
 
 
31

--------------------------------------------------------------------------------

 


(c)           Application of Specific Payments.  Except for the crediting to the
Advance Record of Collections deposited to the Cash Collateral Account as
provided below, Administrative Borrower shall make all other payments to be made
by Borrowers under this Agreement with respect to the Obligations not later than
2:00 P.M. (Eastern time) on the day when due, without setoff, counterclaim,
defense or deduction of any kind.  Payments received after 2:00 P.M. (Eastern
time) shall be deemed to have been received on the next Business Day.  Prior to
the occurrence of an Event of Default, Administrative Borrower may specify to
Lender the Obligations to which such payment is to be applied.  If
Administrative Borrower does not specify an application for such payment or if
an Event of Default has occurred, Lender shall apply such payment in its
discretion.


(d)           Crediting of Collections.  For the purpose of calculating interest
on the Obligations and determining the aggregate amount of Loans outstanding,
the amount of the Revolving Credit Exposure and the availability for additional
Revolving Loans and Letters of Credit, all Collections deposited into the Cash
Collateral Account shall be credited to the account of Borrowers (as reflected
in the Advance Record) on the next Business Day after the Business Day on which
Lender has received notice of the deposit of the proceeds of such Collections
into the Cash Collateral Account (including automated clearinghouse and federal
wire transfers); provided that immediately available funds shall be applied on
the same Business Day.  Collections shall be credited as follows: (i) first to
any costs and expenses due under this Agreement, (ii) second to Base Rate Loans,
and (iii) third to Eurodollar Loans.  From time to time, upon advance written
notice to Administrative Borrower, Lender may adopt such additional or modified
regulations and procedures as Lender may deem reasonable and appropriate with
respect to the operation of the Cash Collateral Account and not substantially
inconsistent with the terms of this Agreement.


(e)           Application of Deposits in Cash Collateral Account.  Deposits of
Collections to the Cash Collateral Account shall be credited to the Advance
Record of Borrowers on a daily basis in accordance with subsection (d) above,
and thereby reduce the Revolving Credit Exposure (other than in respect of the
undrawn amount of any Letter of Credit outstanding) as Lender may choose, in its
reasonable discretion; provided that, prior to the occurrence of an Event of
Default, Lender will use reasonable efforts to avoid applications of payments
that would cause prepayment of a Eurodollar Loan prior to the expiration of the
applicable Interest Period.  Upon payment in full of the Obligations and the
termination of the Commitment, deposits of Collections to the Cash Collateral
Account shall be credited by Lender as directed by Administrative Borrower.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE III.  ADDITIONAL PROVISIONS RELATING
TO EURODOLLAR LOANS; INCREASED CAPITAL; TAXES


Section 3.1.  Requirements of Law.


(a)           If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:


(A)           shall subject Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);


(B)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Lender that is not otherwise included in the determination of the Eurodollar
Rate; or


(C)           shall impose on Lender any other condition;


and the result of any of the foregoing is to increase the cost to Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, Borrowers shall pay to Lender, promptly after
receipt of a written request therefor, any additional amounts necessary to
compensate Lender for such increased cost or reduced amount receivable.  If
Lender becomes entitled to claim any additional amounts pursuant to this
subsection (a), Lender shall promptly notify Administrative Borrower of the
event by reason of which it has become so entitled.


(b)           If Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by Lender or any corporation controlling Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority shall have the effect of reducing the rate of
return on Lender’s or such corporation’s capital as a consequence of its
obligations hereunder, or under or in respect of any Letter of Credit, to a
level below that which Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration the policies of
Lender or such corporation with respect to capital adequacy), then from time to
time, upon submission by Lender to Administrative Borrower of a written request
therefor (which shall include the method for calculating such amount), Borrowers
shall promptly pay or cause to be paid to Lender such additional amount or
amounts as will compensate Lender or such corporation for such reduction.
 
 
33

--------------------------------------------------------------------------------

 


(c)           For purposes of this Section 3.1, the Dodd-Frank Act, any
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, promulgated or implemented in connection with
any of the foregoing, regardless of the date adopted, issued, promulgated or
implemented, are deemed to have been introduced and adopted after the Closing
Date.


(d)           A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by Lender to Administrative Borrower shall be
rebuttably presumptive evidence as to such additional amounts.  In determining
any such additional amounts, Lender may use any method of averaging and
attribution that it (in its reasonable discretion) shall deem applicable.  The
obligations of Borrowers pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


Section 3.2.  Taxes.


(a)           All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes.  If any Taxes or Other Taxes are required
to be deducted or withheld from any amounts payable to Lender hereunder, the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after deducting, withholding and payment of all Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in the Loan Documents.  The agreements in this Section
3.2(a) shall survive the termination of the Loan Documents and the payment of
the Loans and all other amount payable hereunder.


(b)           Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities.  As promptly as possible
thereafter, Administrative Borrower shall send to Lender a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to Lender.  If such Credit
Party shall fail to pay any Taxes or Other Taxes when due to the appropriate
Governmental Authority or fails to remit to Lender the required receipts or
other required documentary evidence, such Credit Party and Borrowers shall
indemnify Lender on demand for any incremental Taxes or Other Taxes paid or
payable by Lender as a result of any such failure.   The indemnification
obligations of Borrower in this Section 3.2(b) shall survive the termination of
the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.


Section 3.3.  Funding Losses.  Borrowers agree to indemnify Lender, promptly
after receipt of a written request therefor, and to hold Lender harmless from,
any loss or expense that Lender may sustain or incur as a consequence of (a)
default by a Borrower in making a borrowing of, conversion into or continuation
of Eurodollar Loans after such Borrower has given a notice (including a written
or verbal notice that is subsequently revoked) requesting the same in accordance
with the provisions of this Agreement, (b) default by a Borrower in making any
prepayment of or conversion from Eurodollar Loans after such Borrower has given
a notice (including a written or verbal notice that is subsequently revoked)
thereof in accordance with the provisions of this Agreement, (c) the making of a
prepayment of a Eurodollar Loan on a day that is not the last day of an Interest
Period applicable thereto or (d) any conversion of a Eurodollar Loan to a Base
Rate Loan on a day that is not the last day of an Interest Period applicable
thereto. Such indemnification shall be in an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amounts so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein over (ii) the amount of interest (as determined by Lender) that would
have accrued to Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the appropriate London interbank market,
along with any administration fee charged by Lender.  A certificate as to any
amounts payable pursuant to this Section 3.3 submitted to Administrative
Borrower by Lender shall be conclusive absent manifest error.  The obligations
of Borrowers pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 3.4.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.


(a)           If Lender shall determine (which determination shall, upon notice
thereof to Administrative Borrower, be conclusive and binding on Borrowers)
that, after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for Lender to make or continue any Loan as, or to
convert (if permitted pursuant to this Agreement) any Loan into, a Eurodollar
Loan, the obligations of Lender to make, continue or convert any such Eurodollar
Loan shall, upon such determination, be suspended until Lender shall notify
Administrative Borrower that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Loans payable to Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.


(b)           If Lender determines that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to Lender of
funding such Loan, Lender will promptly so notify Administrative
Borrower.  Thereafter, the obligation of Lender to make or maintain such
Eurodollar Loan shall be suspended until Lender revokes such notice.  Upon
receipt of such notice, Administrative Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of such Eurodollar Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.


Section 3.5.  Funding.  Lender may, but shall not be required to, make
Eurodollar Loans hereunder with funds obtained outside the United States.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE IV.  CONDITIONS PRECEDENT


Section 4.1.  Conditions to Each Credit Event.  The obligation of Lender to
participate in any Credit Event shall be conditioned, in the case of each Credit
Event, upon the following:


(a)           all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;


(b)           Administrative Borrower shall have submitted a Notice of Loan (or
with respect to a Letter of Credit, complied with the provisions of Section
2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;


(c)           no Default or Event of Default shall then exist or immediately
after such Credit Event would exist; and


(d)           each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.


Each request by Administrative Borrower or any other Borrower for a Credit Event
shall be deemed to be a representation and warranty by Borrowers as of the date
of such request as to the satisfaction of the conditions precedent specified in
subsections (c) and (d) above.


Section 4.2.  Conditions to the First Credit Event.  Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date.  The
obligation of Lender to participate in the first Credit Event is subject to
Borrowers satisfying each of the following conditions prior to or concurrently
with such Credit Event:


(a)           Revolving Credit Note.  Borrowers shall have executed and
delivered to Lender the Revolving Credit Note.


(b)           Pledge Agreements.  Each Borrower that has a Subsidiary shall have
(i) executed and delivered to Lender, a Pledge Agreement, in form and substance
reasonably satisfactory to Lender, with respect to the Pledged Securities, (ii)
executed and delivered to Lender, appropriate transfer powers for each of the
Pledged Securities, and (iii) delivered to Lender, the Pledged Securities (to
the extent such Pledged Securities are certificated).


(c)           Landlords’ Waivers and Mortgagees’ Waivers.  Borrowers shall have
delivered a Landlord’s Waiver and a mortgagee’s waiver, if applicable, each in
form and substance reasonably satisfactory to Lender, for each location of a
Borrower that is owned by an Affiliate (other than a Company) where any of the
collateral securing any part of the Obligations is located.
 
 
36

--------------------------------------------------------------------------------

 


(d)           Bailees’ Waivers.  Borrowers shall have delivered a Bailee’s
Waiver, in form and substance reasonably satisfactory to Lender, for each
location where a Borrower maintains any Inventory with a bailee, in form and
substance reasonably satisfactory to Lender.


(e)           Consignees’ Waivers.  Borrowers shall have delivered a Consignee’s
Waiver for each location where a Borrower maintains any Inventory with a
consignee, together with filed U.C.C. Financing Statements, in form and
substance reasonably satisfactory to Lender.


(f)           Subordination Agreements.  Borrowers shall have delivered a
Subordination Agreement, fully executed by each Subordinated Creditor, in form
and substance reasonably satisfactory to Lender.  In addition, Borrowers shall
have delivered to Lender a copy of the Subordinated Debt Documents, certified by
an officer of Borrowers as being true and complete.


(g)           Intercreditor and Lien Subordination Agreement/Goodman
Note.  Borrowers shall have delivered the Intercreditor and Lien Subordination
Agreement, fully executed by Goodman.  In addition, Borrowers shall have
delivered to Lender evidence that the Goodman Note has been modified on terms
reasonably satisfactory to Lender (including an extension of the maturity date
and a modification of the amortization schedule with respect thereto).


(h)           Lien Searches.  With respect to the property owned or leased by
each Borrower and any other property securing the Obligations, Borrowers shall
have caused to be delivered to Lender (i) the results of Uniform Commercial Code
lien searches, reasonably satisfactory to Lender; (ii) the results of federal
and state tax lien and judicial lien searches, reasonably satisfactory to
Lender; and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 hereof.


(i)            Officer’s Certificate, Resolutions, Organizational
Documents.  Borrowers shall have delivered to Lender an officer’s certificate
(or comparable domestic or foreign documents) certifying the names of the
officers of each Credit Party authorized to sign the Loan Documents, together
with the true signatures of such officers and certified copies of (i) the
resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution and
delivery of the Loan Documents and the execution of other Related Writings to
which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.


(j)            Good Standing and Full Force and Effect Certificates.  Borrowers
shall have delivered to Lender a good standing certificate or full force and
effect certificate (or comparable document, if neither certificate is available
in the applicable jurisdiction), as the case may be, for each Credit Party,
issued on or about the Closing Date by the Secretary of State in the state or
states where such Credit Party is incorporated or formed or qualified as a
foreign entity.


(k)           Legal Opinion.  Borrowers shall have delivered to Lender an
opinion of counsel for each Credit Party, in form and substance reasonably
satisfactory to Lender.
 
 
37

--------------------------------------------------------------------------------

 


(l)           Insurance Policies. Borrowers shall have delivered to Lender
certificates of insurance on ACORD 27 or 28 form and proof of endorsements
reasonably satisfactory to Lender, providing for adequate personal property and
liability insurance for each Company, with Lender listed as lender’s loss payee
and additional insured, as appropriate.


(m)           Cash Management Systems.  Borrowers shall have established (i) the
cash management system, specified in Section 7.2 hereof, and executed the Master
Agreement, in form and substance satisfactory to Lender, and (ii) a Cash
Collateral Account, Operating Account, Controlled Disbursement Account and
Lockbox arrangement, in each case satisfactory to Lender.


(n)           Customer List.  Borrowers shall have delivered to Lender a
complete list of all Account Debtors of each Credit Party, including but not
limited to the name, address and contact information of each Account Debtor, in
form and detail reasonably satisfactory to Lender.


(o)           Closing Fee/Legal Fees and Expenses.  Borrowers shall have paid to
Lender on the Closing Date (i) the fees due on the Closing Date pursuant to
Sections 2.8(a) and (c) hereof, and (ii) all costs and expenses of Lender,
including but not limited to all reasonable legal fees and expenses of Lender in
connection with the preparation and negotiation of the Loan Documents.


(p)           Financial Reports.  Borrowers shall have delivered to Lender (i)
internally prepared financial statements of Colonial for the fiscal quarters
ended March 31, 2011 and June 30, 2011, and (ii) audited financial statements of
Colonial for the fiscal years ended December 31, 2010, December 31, 2009, and
December 31, 2008; in each case, prepared on a Consolidated basis, in form and
substance reasonably satisfactory to Lender, and (iii) all management letters
and reports prepared by independent public accountants for the fiscal years
ended December 31, 2010, December 31, 2009 and December 31, 2008.


(q)           Pro-Forma Projections.  Borrowers shall have delivered to Lender
annual pro-forma projections of financial statements (which report shall include
balance sheets and statements of income (loss) and cash-flow) of Colonial for
the fiscal years ending December 31, 2011, December 31, 2012 and December 31,
2013, prepared on a Consolidated basis, in form and substance reasonably
satisfactory to Lender.


(r)           Collateral Field Audit.  Lender shall have received the results of
a collateral field audit, in form and substance reasonably satisfactory to
Lender.


(s)           Revolving Credit Availability.  On the Closing Date, the Revolving
Credit Availability shall be no less than One Million Seven Hundred Fifty
Thousand Dollars ($1,750,000); provided that, for purposes of calculating the
Revolving Credit Availability under this Section 4.2(s), Revolving Credit
Exposure shall include, without duplication, (i) any fees and expenses due under
Section 4.2(o) hereof, (ii) any accounts payable of a Borrower with balances
over sixty (60) days past due, and (iii) Borrowers’ initial credit request under
the Revolving Credit Commitment.
 
 
38

--------------------------------------------------------------------------------

 

 
(t)            Advertising Permission Letter.  Borrowers shall have delivered to
Lender an advertising permission letter, authorizing Lender to publicize the
transaction and specifically to use the names of Borrowers in connection with
“tombstone” advertisements in one or more publications selected by Lender.


(u)           Existing Credit Agreement.  Borrowers shall have terminated the
Wells Fargo Credit Facilities, which termination shall be deemed to have
occurred upon payment in full of all of the Indebtedness outstanding thereunder
and termination of the commitments established therein.


            (v)           Closing Certificate.  Borrowers shall have delivered
to Lender an officer’s certificate certifying that, as of the Closing Date, (i)
all conditions precedent set forth in this Article IV have been satisfied, (ii)
no Default or Event of Default exists nor immediately after the first Credit
Event will exist, (iii) Revolving Credit Availability, as calculated pursuant to
Section 4.2(s) hereof, is no less than One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000), and (iv) each of the representations and warranties
contained in Article VI hereof are true and correct, in all material respects,
as of the Closing Date.


(w)           Letter of Direction.  Borrowers shall have delivered to Lender a
letter of direction authorizing Lender to disburse the proceeds of the Loans,
which letter of direction includes the authorization to transfer funds under
this Agreement and the wire instructions that set forth the locations to which
such funds shall be sent.


(x)            No Material Adverse Change.  No material adverse change, in the
reasonable opinion of Lender, shall have occurred in the financial condition,
operations or prospects of the Companies since June 30, 2011.


(y)           Miscellaneous.  Borrowers shall have provided to Lender such other
items and shall have satisfied such other conditions as may be reasonably
required by Lender.


Section 4.3.  Post-Closing Conditions.  No later than forty-five (45) days after
the Closing Date, unless otherwise agreed to by Lender in writing, Borrowers
shall have delivered to Lender a Control Agreement, in form and substance
reasonably satisfactory to Lender, for each Deposit Account maintained by a
Credit Party (other than (i) a Deposit Account maintained with Lender, (ii) the
Colonial TD Bank Account, and (iii) the Wells Fargo Account).


ARTICLE V.  COVENANTS


Section 5.1. Insurance.  Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property in such form,
written by such companies, in such amounts, for such periods, and against such
risks as may be acceptable to Lender, with provisions reasonably satisfactory to
Lender for, with respect to Credit Parties, payment of all losses thereunder to
Lender and such Company as their interests may appear (with lender’s loss
payable endorsement in favor of Lender), and, if required by Lender, Borrowers
shall deposit the policies with Lender.  Any such policies of insurance shall
provide for no fewer than thirty (30) days prior written notice of cancellation
to Lender. Any sums received by Lender in payment of insurance losses, returns,
or unearned premiums under the policies may, at the option of Lender, be applied
upon the Obligations whether or not the same is then due and payable, or may be
delivered to the Companies for the purpose of replacing, repairing, or restoring
the insured property.  Lender is hereby authorized to act as attorney-in-fact
for the Companies, after the occurrence and during the continuance of an Event
of Default, in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts.  In the event of failure to provide such insurance as
herein provided, Lender may, at its option, provide such insurance and Borrowers
shall pay to Lender, upon demand, the cost thereof.  Should Borrowers fail to
pay such sum to Lender upon demand, interest shall accrue thereon, from the date
of demand until paid in full, at the Default Rate. Within ten days of Lender’s
written request, Borrowers shall furnish to Lender such information about the
insurance of the Companies as Lender may from time to time reasonably request,
which information shall be prepared in form and detail reasonably satisfactory
to Lender and certified by a Financial Officer.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.


Section 5.3.  Financial Statements, Collateral Reporting and Information.


(a)            Borrowing Base.  Administrative Borrower shall deliver to Lender,
as frequently as Lender may request, but no less frequently than by 5:00 P.M.
(Eastern time) on each Wednesday of each calendar week (or the next Business Day
if such Wednesday is not a Business Day), a Borrowing Base Certificate (for the
period ending on the Sunday prior to the date such Borrowing Base Certificate is
submitted) prepared and certified by a Financial Officer.  Each such Borrowing
Base Certificate shall be updated for all activity (sales, billings,
collections, credits and similar information) impacting the accounts receivable
of Borrowers from the date of the immediately preceding Borrowing Base
Certificate to the date of such Borrowing Base Certificate.  The amount of
Eligible Inventory and the determination as to which accounts receivable
constitute Eligible Accounts Receivable to be included on each Borrowing Base
Certificate shall, absent a request from Lender that such amounts be calculated
more frequently, be the amount that is calculated and updated monthly pursuant
to subsections (e) and (f) below.  Borrowers shall also deliver to Lender,
within twenty (20) days after the end of each calender month, a Borrowing Base
Certificate for the calender month just ended, prepared by a Financial Officer.
 
(b)           Monthly Financials.  Administrative Borrower shall deliver to
Lender, within thirty (30) days after the end of each month, monthly internal
unaudited balance sheets of Colonial as of the end of such month and statements
of income (loss), stockholders’ equity and cash flow for the month and fiscal
year-to-date periods and a comparison to budget or plan, all prepared on a
Consolidated and consolidating (in accordance with GAAP) basis, in form and
detail reasonably satisfactory to Lender and certified by a Financial Officer.
 
 
40

--------------------------------------------------------------------------------

 
 
(c)           Annual Audit Report.  Administrative Borrower shall deliver to
Lender, within ninety (90) days after the end of each fiscal year of Colonial,
an annual audit report of Colonial for that year prepared on a Consolidated and
consolidating (in accordance with GAAP) basis, in form and detail reasonably
satisfactory to Lender and certified by an unqualified opinion of an independent
public accountant reasonably satisfactory to Lender, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.


(d)           Compliance Certificate.  Administrative Borrower shall deliver a
Compliance Certificate to Lender, concurrently with the delivery of the
financial statements set forth in subsection (b) above, and with the delivery of
the annual audit report referenced in subsection (c) above.


(e)           Accounts Receivable Aging Report.  Administrative Borrower shall
deliver to Lender, within twenty (20) days after the end of each calendar month,
an accounts receivable aging report, in form and substance reasonably
satisfactory to Lender and signed by a Financial Officer, (i) aged by the
original invoice date of accounts receivable of Borrowers, prepared as of the
last day of the preceding month, reconciled to the month-end balance sheet and
month-end Borrowing Base Certificate, together with the calculation of the
current month-end Eligible Accounts Receivable of Borrowers, (ii) upon Lender’s
request, an aging by original invoice date of all existing accounts receivable,
specifying the names, current value and dates of invoices for each Account
Debtor, and (iii) that includes any other information Lender shall reasonably
request with respect to such accounts receivable and its evaluation of such
reports.


(f)            Inventory Report.  Administrative Borrower shall deliver to
Lender, within twenty (20) days after the end of each calendar month, a summary
of Inventory, in form and substance reasonably satisfactory to Lender and signed
by a Financial Officer, based upon month-end balances, reconciled to the
month-end balance sheet and the month-end Borrowing Base Certificate and
accompanied by an Inventory certification, in form and substance reasonably
acceptable to Lender and including a calculation of the Eligible Inventory of
Borrowers (the calculation of Eligible Inventory reflecting the then most recent
month-end balance).  Administrative Borrower shall deliver to Lender, after the
end of each month, Inventory records, in such detail as Lender shall deem
reasonably necessary to determine the level of Eligible Inventory.  The values
shown on the Inventory reports shall be at the lower of cost or market value,
determined in accordance with the usual cost accounting system of
Borrowers.  Administrative Borrower shall provide such other reports with
respect to the Inventory of Borrowers as Lender may reasonably request from time
to time.


(g)           Accounts Payable Aging Report.  Administrative Borrower shall
deliver to Lender, within twenty (20) days after the end of each calendar month,
in form and detail reasonably satisfactory to Lender, an aging summary of the
accounts payable of Borrowers, dated as of the last day of the preceding month.
 
 
41

--------------------------------------------------------------------------------

 
 
(h)           Equipment Report.  Administrative Borrower shall deliver to
Lender, as frequently as Lender may request, but no less frequently than on an
annual basis, an itemized schedule describing the kind, type, quality, quantity
and book value of the Equipment of Borrowers.


(i)            Management Reports.  Administrative Borrower shall deliver to
Lender, concurrently with the delivery of the annual audit report referenced in
subsection (c) above, a copy of any management report, letter or similar writing
that may have been furnished to the Companies by the independent public
accountants in respect of the systems, operations, financial condition or
properties of the Companies.


(j)            Customer List.  Administrative Borrower shall deliver to Lender
an updated customer list, concurrently with the delivery of any field audit
report and upon request by any field examiner of Lender, that sets forth all
Account Debtors of Borrowers, including but not limited to the name, address and
contact information of each Account Debtor, in form and detail reasonably
satisfactory to Lender.


(k)           Projections.  Administrative Borrower shall deliver to Lender,
within thirty (30) days after the end of each fiscal year of Colonial, projected
monthly balance sheets, income statements, cash-flow statements and a
calculation of the projected Revolving Credit Availability and projected
compliance with Section 5.7 hereof for the following fiscal year of Colonial,
all prepared on a Consolidated basis, consistent with GAAP and in form and
detail reasonably satisfactory to Lender.


(l)            Locations of Collateral.  Administrative Borrower shall deliver
to Lender, within thirty (30) days after the end of each fiscal year of
Colonial, a replacement Schedule 6.9 that sets forth each location (including
third party locations) where any Company conducts business or maintains any
Accounts, Inventory or Equipment, in form and substance reasonably satisfactory
to Lender.


(m)           Financial Information of the Companies.  Administrative Borrower
shall deliver to Lender, within ten days of the written request of Lender, such
other information about the financial condition, properties and operations of
any Company as Lender may from time to time reasonably request, which
information shall be submitted in form and detail reasonably satisfactory to
Lender and certified by a Financial Officer of the Company or Companies in
question.


Section 5.4.  Financial Records.  Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Lender to examine
such Company’s books and records and to make excerpts therefrom and transcripts
thereof.
 
 
42

--------------------------------------------------------------------------------

 


Section 5.5.  Franchises; Change in Business.


(a)           Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.


(b)           No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.


Section 5.6.  ERISA Pension and Benefit Plan Compliance.  No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. Borrowers shall furnish to Lender (a) as soon as possible and in any
event within thirty (30) days after any Company knows or has reason to know that
any Reportable Event with respect to any ERISA Plan has occurred, a statement of
a Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (b) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided, that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service.  Borrowers shall promptly notify
Lender of any material taxes assessed, proposed to be assessed or that Borrowers
have reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan.  As used in this Section 5.6, “material”
means the measure of a matter of significance that shall be determined as being
an amount equal to five percent (5%) of Consolidated Net Worth.  As soon as
practicable, and in any event within twenty (20) days, after any Company shall
become aware that an ERISA Event shall have occurred, such Company shall provide
Lender with notice of such ERISA Event with a certificate by a Financial Officer
of such Company setting forth the details of the event and the action such
Company or another Controlled Group member proposes to take with respect
thereto.  Borrowers shall, at the request of Lender, deliver or cause to be
delivered to Lender true and correct copies of any documents relating to the
ERISA Plan of any Company.


Section 5.7.  Financial Covenants.


(a)           Fixed Charge Coverage Ratio.  Borrowers shall not suffer or permit
at any time the Fixed Charge Coverage Ratio to be less than (a) 1.00 to 1.00 on
October 31, 2011 through September 29, 2012, and (b) 1.10 to 1.00 on September
30, 2012 and thereafter.


(b)           Consolidated Net Worth.  Borrowers shall not suffer or permit at
any time the Consolidated Net Worth, for the most recently completed fiscal year
of Colonial, to be less than the current minimum amount required, which current
minimum amount required shall be Two Million Eight Hundred Thousand Dollars
($2,800,000) on the Closing Date through December 30, 2011, with such current
minimum amount required to be positively increased by the Increase Amount on
December 31, 2011, and by an additional Increase Amount on the last day of each
succeeding fiscal year of Colonial thereafter.  As used herein, the term
“Increase Amount” means an amount equal to fifty percent (50%) of positive
Consolidated Net Earnings for the fiscal year then ended (with no deduction for
losses).  The Consolidated Net Worth covenant set forth in this subsection (b)
shall be tested on the last day of each fiscal quarter of Borrowers and on any
other date Lender shall reasonably require.
 
 
43

--------------------------------------------------------------------------------

 


Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)           the Loans, the Letters of Credit and any other Indebtedness to
Lender or any affiliate of Lender;


(b)           any loans granted to or Capitalized Lease Obligations entered into
by any Company for the purchase or lease of fixed assets (and refinancings of
such loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Five Hundred Thousand
Dollars ($500,000) at any time outstanding;


(c)           the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not increase after
the Closing Date);


(d)           loans to, and guaranties of Indebtedness of, a Company from a
Company so long as each such Company is a Credit Party;


(e)            Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;


(f)            Indebtedness owing to Goodman pursuant to the Goodman Note, in an
aggregate principal amount not to exceed One Million Two Hundred Ninety-Nine
Thousand Six Hundred Seventy-Nine and 63/100 Dollars ($1,299,679.63), so long as
such Indebtedness is subject to the Intercreditor and Lien Subordination
Agreement;


(g)           the Goldman Associates Short-Term Subordinated Indebtedness;


                (h)           unsecured Subordinated Indebtedness owing to (i)
Goldman Associates, in an aggregate principal amount (excluding any Goldman
Associates Short-Term Subordinated Indebtedness) not to exceed Seven Hundred
Ninety Thousand Dollars ($790,000), and (ii) the Investor Subordinated Creditors
(other than Goldman Associates), in an aggregate principal amount not to exceed
Two Hundred Seventy Thousand Dollars ($270,000), so long as, in each case, such
Subordinated Indebtedness is subject to a Subordination Agreement acceptable to
Lender; and
 
 
44

--------------------------------------------------------------------------------

 


(i)            other unsecured Indebtedness, in addition to the Indebtedness
listed above, in an aggregate principal amount for all Companies not to exceed
at any time outstanding Fifty Thousand Dollars ($50,000).


Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this Section
5.9 shall not apply to the following:


(a)           Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;


(b)           other statutory Liens incidental to the conduct of its business or
the ownership of its property and assets that (i) were not incurred in
connection with the incurring of Indebtedness or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;


(c)           Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to a Borrower or a Guarantor of Payment;


(d)           any Lien securing Indebtedness incurred to Lender or any affiliate
of Lender;


(e)           the Liens existing on the Closing Date as set forth in Schedule
5.9 hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;


(f)            purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) hereof, provided that
such Lien is limited to the purchase price and only attaches to the property
being acquired;


(g)           easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company;


(h)           the Goodman Liens, so long as the Goodman Liens are subject to the
Intercreditor and Lien Subordination Agreement;


(i)            Liens on an aggregate amount of up to Seventy-Five Thousand
Dollars ($75,000) of cash of the Companies maintained in the Wells Fargo
Account, securing indemnity obligations owing from the Companies pursuant to
that certain Payoff Letter dated October 18, 2011, from Wells Fargo to Borrowers
and Lender, so long as such lien is removed within seventy-five (75) days after
the Closing Date; or
 
 
45

--------------------------------------------------------------------------------

 


(j)            other Liens, in addition to the Liens listed above, not incurred
in connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed Fifty Thousand Dollars ($50,000) at
any time.


No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit Lender from
acquiring a security interest, mortgage or other Lien on, or a collateral
assignment of, any of the property or assets of such Company.


Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.


Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:


(i)            any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or similar transaction in the
normal course of business;


(ii)           any investment in direct obligations of the United States of
America or in certificates of deposit issued by a member bank (having capital
resources in excess of Five Hundred Million Dollars ($500,000,000)) of the
Federal Reserve System;


(iii)           any investment in commercial paper or securities that at the
time of such investment is assigned the highest quality rating in accordance
with the rating systems employed by either Moody’s or Standard & Poor’s;


(iv)           the holding of each of the Subsidiaries listed on Schedule 6.1
hereto, and the creation, acquisition and holding of and any investment in any
new Subsidiary after the Closing Date so long as such new Subsidiary shall have
been created, acquired or held, and investments made, in accordance with the
terms and conditions of this Agreement;


(v)           loans to, investments in and guaranties of the Indebtedness
(permitted under Section 5.8(d) hereof) of, a Company from or by a Company so
long as each such Company is a Credit Party; and


(vi)           any advance or loan to an officer or employee of a Company as an
advance on commissions, travel and other items in the ordinary course of
business, so long as all such advances and loans from all Companies aggregate
not more than the maximum principal sum of Fifty Thousand Dollars ($50,000) at
any time outstanding.
 
 
46

--------------------------------------------------------------------------------

 


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.


Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:


(a)           a Subsidiary (other than a Borrower) may merge with (i) a Borrower
(provided that such Borrower shall be the continuing or surviving Person), or
(ii) any one or more Guarantors of Payment;


(b)           a Borrower may merge with another Borrower (provided that a
Borrower shall be the continuing or surviving Person);


(c)           Company may sell, lease, transfer or otherwise dispose of any of
its assets to (i) a Borrower or (ii) any Guarantor of Payment;


(d)           a Subsidiary (other than a Credit Party) may merge with or sell,
lease, transfer or otherwise dispose of any of its assets to any other
Subsidiary;


(e)           a Borrower may sell, lease, transfer or otherwise dispose of any
of its assets to another Borrower; and


(f)            a Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer useful in such Company’s business.


Section 5.13.  Acquisitions.  No Company shall effect an Acquisition.
 
Section 5.14.  Notice.


(a)           Each Borrower shall cause a Financial Officer of such Borrower to
promptly notify Lender, in writing, whenever:


(i)            a Default or Event of Default may occur hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing may for any reason cease in any material
respect to be true and complete;


(ii)           a Borrower learns of a litigation or proceeding against such
Borrower before a court, administrative agency or arbitrator that, if
successful, might have a Material Adverse Effect; or


(iii)           a Borrower learns that there has occurred or begun to exist any
event, condition or thing that is reasonably likely to have a Material Adverse
Effect.
 
 
47

--------------------------------------------------------------------------------

 


(b)           Borrowers shall provide written notice to Lender (i)
contemporaneously with any notice provided to any Subordinated Creditor, and
(ii) within One Business Day of any notice received from any Subordinated
Creditor.


Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that:


(a)           so long as no Default or Event of Default shall then exist or,
after giving pro forma effect to such payment, thereafter shall begin to exist,
Borrowers may make regularly scheduled payments of principal and interest with
respect to the Subordinated Indebtedness (including, without limitation, the
Goldman Associates Short-Term Subordinated Indebtedness) owing to the Investor
Subordinated Creditors;


(b)           so long as no Default or Event of Default shall then exist or,
after giving pro forma effect to such payment, thereafter shall begin to exist,
Borrowers may make regularly scheduled payments of principal and interest with
respect to the Indebtedness (permitted pursuant to Section 5.8(f) hereof) owing
to Goodman; and


(c)           so long as Lender has not provided a written notice to Borrowers
to stop such payments after the occurrence and during the continuance of an
Event of Default, Borrowers may make payments on trade accounts payable to
Goodman in the ordinary course of business and upon customary terms.


Section 5.16.  Environmental Compliance.  Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise.  Each Company shall furnish to Lender, promptly after receipt
thereof, a copy of any notice such Company may receive from any Governmental
Authority or private Person, or otherwise, that any material litigation or
proceeding pertaining to any environmental, health or safety matter has been
filed or is threatened against such Company, any real property in which such
Company holds any interest or any past or present operation of such Company.  No
Company shall allow the release or disposal of hazardous waste, solid waste or
other wastes on, under or to any real property in which any Company holds any
ownership interest or performs any of its operations, in violation of any
Environmental Law.  As used in this Section 5.16, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person or otherwise. Each Borrower shall defend, indemnify and hold
Lender harmless against all costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including reasonable attorneys’
fees) arising out of or resulting from the noncompliance of any Company with any
Environmental Law.  Such indemnification shall survive any termination of this
Agreement.
 
 
48

--------------------------------------------------------------------------------

 


Section 5.17.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than a Company that is a Credit Party) on terms that shall be less
favorable to such Company than those that might be obtained at the time in a
transaction with a Person that is not an Affiliate; provided that the foregoing
shall not prohibit the payment of customary and reasonable directors’ fees.


Section 5.18.  Use of Proceeds.  Borrowers’ use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies and for the refinancing of existing Indebtedness.


Section 5.19.  Corporate Names and Locations of Collateral.  No Company shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, Borrowers shall have provided
Lender with at least thirty (30) days prior written notice thereof.    Borrowers
shall also provide Lender with at least thirty (30) days prior written
notification of (i) any change in any location where any Company’s Inventory or
Equipment is maintained, and any new locations where any Company’s Inventory or
Equipment is to be maintained; (ii) any change in the location of the office
where any Company’s records pertaining to its Accounts are kept; (iii) the
location of any new places of business and the changing or closing of any of its
existing places of business; and (iv) any change in the location of any
Company’s chief executive office.  In the event of any of the foregoing or if
otherwise deemed appropriate by Lender, Lender is hereby authorized to file new
U.C.C. Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in Lender’s reasonable discretion, to perfect or continue perfected
the security interest of Lender in the Collateral.  Borrowers shall pay all
filing and recording fees and taxes in connection with the filing or recordation
of such U.C.C. Financing Statements and security interests and shall promptly
reimburse Lender therefor if Lender pays the same.  Such amounts not so paid or
reimbursed shall be Related Expenses hereunder.


Section 5.20.  Lease Rentals.  The Companies shall not pay or commit themselves
to pay base lease rentals on Operating Leases, for all Companies, in excess of
the aggregate amount of Four Million Five Hundred Thousand Dollars ($4,500,000)
during any fiscal year of Colonial, commencing with the current fiscal year.


Section 5.21.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.


(a)           Guaranties and Security Documents.  Each Subsidiary (that is not a
Dormant Subsidiary) created, acquired or held subsequent to the Closing Date,
shall promptly execute and deliver to Lender, a Guaranty of Payment of all of
the Obligations and a Security Agreement such agreements to be prepared by
Lender and in form and substance acceptable to Lender, along with any such other
supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by Lender.  With respect to a Subsidiary that has been classified as a
Dormant Subsidiary, at such time that such Subsidiary no longer meets the
requirements of a Dormant Subsidiary, Administrative Borrower shall provide to
Lender prompt written notice thereof, and shall provide, with respect to such
Subsidiary, all of the documents referenced in the foregoing sentence.
 
 
49

--------------------------------------------------------------------------------

 


(b)           Pledge of Stock or Other Ownership Interest.  With respect to the
creation or acquisition of a Subsidiary, Borrowers shall deliver to Lender all
of the share certificates (or other evidence of equity) owned by a Credit Party
pursuant to the terms of a Pledge Agreement prepared by Lender and in form and
substance reasonably satisfactory to Lender, and executed by the appropriate
Credit Party.


Section 5.22.  Collateral.  Each Credit Party shall:


(a)           at all reasonable times allow Lender by or through any of its
officers, agents, employees, attorneys or accountants to (i) examine, inspect
and make extracts from such Credit Party’s books and other records, including,
without limitation, the tax returns of such Credit Party, (ii) arrange for
verification of such Credit Party’s Accounts, under reasonable procedures,
directly with Account Debtors or by other methods, (iii) examine and inspect
such Credit Party’s Inventory and Equipment, wherever located, and (iv) conduct
Inventory appraisals;


(b)           promptly furnish to Lender upon request (i) additional statements
and information with respect to the Collateral, and all writings and information
relating to or evidencing any of such Credit Party’s Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as Lender may request;


(c)           promptly notify Lender in writing upon the creation of any
Accounts with respect to which the Account Debtor is the United States of
America or any other Governmental Authority, or any business that is located in
a foreign country;


(d)           promptly notify Lender in writing upon the creation by any Company
of a Deposit Account or Securities Account not listed on Schedule 6.19 hereto,
and, prior to or simultaneously with the creation of such Deposit Account or
Securities Account, upon written request by Lender, deliver an executed Deposit
Account Control Agreement or Securities Account Control Agreement with respect
thereto no later than fourteen (14) days from the receipt of Lender’s written
request;


(e)           with respect to each Deposit Account that is not maintained with
Lender (other than the Colonial TD Bank Account and the Wells Fargo Account),
transfer all monies in excess of Twenty-Five Thousand Dollars ($25,000) in such
Deposit Account to the Cash Collateral Account on a daily basis;


(f)           with respect to the Colonial TD Bank Account, Colonial may, unless
otherwise required by Lender, maintain funds in the Colonial TD Bank Account in
amounts necessary to pay general corporate expenses of Colonial incurred in the
ordinary course of business and consistent with the past business practices of
Colonial (including, but not limited to, (i) Restricted Payments permitted
pursuant to Section 5.15(a) hereof, (ii) corporate taxes, (iii) directors fees,
and (iv) corporate registration fees);
 
 
50

--------------------------------------------------------------------------------

 


(g)           with respect to the Wells Fargo Account, (i) transfer all monies
in excess of Seventy-Five Thousand Dollars ($75,000) in the Wells Fargo Account
to the Cash Collateral Account on a daily basis, and (ii) close the Wells Fargo
Account (and all other Deposit Accounts and lockboxes at Wells Fargo) no later
than seventy-five (75) days after the Closing Date;


(h)           promptly notify Lender in writing whenever the Equipment or
Inventory of a Company is located at a location of a third party (other than
another Company) that is not listed on Schedule 6.9 hereto and cause to be
executed any Landlord’s Waiver, Bailee’s Waiver, Processor’s Waiver, Consignee’s
Waiver or similar document or notice that may be requested by Lender;


(i)             promptly notify Lender in writing of any information that the
Credit Parties have or may receive with respect to the Collateral that might
reasonably be determined to materially and adversely affect the value thereof or
the rights of Lender with respect thereto;


(j)             maintain such Credit Party’s (i) Equipment in good operating
condition and repair, ordinary wear and tear excepted, making all necessary
replacements thereof so that the value and operating efficiency thereof shall at
all times be maintained and preserved, (ii) finished goods Inventory in saleable
condition, and (iii) other items of Collateral, taken as an entirety, in such
conditions as is consistent with generally accepted business practices, ordinary
wear and tear excepted;


(k)            deliver to Lender, to hold as security for the Obligations all
certificated Investment Property owned by a Credit Party, in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to
Lender, or in the event such Investment Property is in the possession of a
Securities Intermediary or credited to a Securities Account, execute with the
related Securities Intermediary a Securities Account Control Agreement over such
Securities Account in favor of Lender, in form and substance reasonably
satisfactory to Lender;


(l)             provide to Lender, on a quarterly basis (as necessary), a list
of any patents, trademarks or copyrights that have been federally registered by
a Borrower or Subsidiary that have been federally registered since the last list
so delivered, and provide for the execution of an appropriate Intellectual
Property Security Agreement; and


(m)           upon request of Lender, promptly take such action and promptly
make, execute, and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as Lender may from time to time
deem necessary or appropriate, including, without limitation, chattel paper, to
carry into effect the intention of this Agreement, or so as to completely vest
in and ensure to Lender its rights hereunder and in or to the Collateral.
 
 
51

--------------------------------------------------------------------------------

 


Each Borrower hereby authorizes Lender to file U.C.C. Financing Statements or
other appropriate notices with respect to the Collateral.  If certificates of
title or applications for title are issued or outstanding with respect to any of
the Inventory or Equipment of any Credit Party, such Credit Party shall, upon
request of Lender, (i) execute and deliver to Lender a short form security
agreement, prepared by Lender and in form and substance reasonably satisfactory
to Lender, and (ii) deliver such certificate or application to Lender and cause
the interest of Lender to be properly noted thereon.  Each Borrower hereby
authorizes Lender or Lender’s designated agent (but without obligation by Lender
to do so) to incur Related Expenses (whether prior to, upon, or subsequent to
any Default or Event of Default), and Borrowers shall promptly repay, reimburse,
and indemnify Lender for any and all Related Expenses.  If any Credit Party
fails to keep and maintain its Equipment in good operating condition, ordinary
wear and tear excepted, Lender may (but shall not be required to) so maintain or
repair all or any part of such Credit Party’s Equipment and the cost thereof
shall be a Related Expense.  All Related Expenses are payable to Lender upon
demand therefor; Lender may, at its option, debit Related Expenses directly to
any Deposit Account of a Company located at Lender or the Revolving Loans.


Section 5.23.  Returns of Inventory.  No Credit Party shall return any Inventory
to a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the ordinary course of business; (b) no Default or
Event of Default exists or would result therefrom; (c) Lender is promptly
notified if the aggregate value of all Inventory returned in any month exceeds
One Hundred Thousand Dollars ($100,000); and (d) any payment received by such
Credit Party for a return is promptly remitted to Lender for application to the
Obligations.


Section 5.24.  Acquisition, Sale and Maintenance of Inventory.  The Credit
Parties shall take all steps to assure that all Inventory is produced in
accordance with applicable laws, including the Fair Labor Standards Act (29
U.S.C. §§ 206-207).  The Credit Parties shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all applicable laws, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.


Section 5.25.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.  Borrowers shall provide Lender with prompt written
notice with respect to any real or personal property (other than in the ordinary
course of business and excluding Accounts, Inventory, Equipment and General
Intangibles, and other property acquired in the ordinary course of business)
acquired by any Company subsequent to the Closing Date.  In addition to any
other right that Lender may have pursuant to this Agreement or otherwise, upon
written request of Lender, whenever made, Borrowers shall, and shall cause each
Guarantor of Payment to, grant to Lender as additional security for the
Obligations, a first Lien on any real or personal property of each Borrower and
Guarantor of Payment (other than for leased equipment or equipment subject to a
purchase money security interest in which the lessor or purchase money lender of
such equipment holds a first priority security interest, in which case, Lender
shall have the right to obtain a security interest junior only to such lessor or
purchase money lender), including, without limitation, such property acquired
subsequent to the Closing Date, in which Lender does not have a first priority
Lien.  Borrowers agree, within ten days after the date of such written request,
to secure all of the Obligations by delivering to Lender security agreements,
intellectual property security agreements, pledge agreements, mortgages (or
deeds of trust, if applicable) or other documents, instruments or agreements or
such thereof as Lender may require with respect to any of the Credit
Parties.  Borrowers shall pay all recordation, legal and other expenses in
connection therewith.
 
 
52

--------------------------------------------------------------------------------

 


Section 5.26.  Restrictive Agreements.  Except as set forth in this Agreement,
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to any Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower, or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.


Section 5.27.  Other Covenants and Provisions.  In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the covenants, representations and agreements contained
therein shall be more restrictive than the covenants, representations and
agreements set forth herein, then the Companies shall immediately be bound
hereunder (without further action) by such more restrictive covenants,
representations and agreements with the same force and effect as if such
covenants, representations and agreements were written herein.  In addition to
the foregoing, Borrowers shall provide prompt written notice to Lender of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive provisions, and shall, within fifteen (15) days thereafter (if
requested by Lender), execute and deliver to Lender an amendment to this
Agreement that incorporates such more restrictive provisions, with such
amendment to be in form and substance reasonably satisfactory to Lender. For
clarification, this Section 5.27 is not intended to apply to any Material
Indebtedness Agreement entered into prior to the Closing Date, unless such
Material Indebtedness Agreement shall continue to be effective after the Closing
Date.


Section 5.28.  Subordinated Debt Documents/Goodman Note.  Borrowers shall not,
without the prior written consent of Lender, amend, restate, supplement or
otherwise modify any of the Subordinated Debt Documents to the extent that such
amendment, restatement, supplement or modification is not permitted under the
applicable Subordination Agreement.  Borrowers shall not, without the prior
written consent of Lender, amend, restate, supplement or otherwise modify the
Goodman Note to the extent that such amendment, restatement, supplement or
modification is not permitted under the Intercreditor and Lien Subordination
Agreement.


Section 5.29.  Senior Ranking.  The Indebtedness under the Subordinated Debt
Documents shall, and Borrowers shall take all necessary action to ensure that
the Indebtedness under the Subordinated Debt Documents shall, at all times, be
subordinated in right of payment to the Obligations.
 
 
53

--------------------------------------------------------------------------------

 


Section 5.30.  Amendment of Organizational Documents.  Without the prior written
consent of Lender, which consent shall not be unreasonably withheld, no Company
shall (a) amend its Organizational Documents in any manner adverse to Lender, or
(b) amend its Organizational Documents to change its name or state, province or
other jurisdiction of organization, or its form, of organization.


Section 5.31.  Fiscal Year of Borrowers.  No Borrower shall change the date of
its fiscal year-end without the prior written consent of Lender.  As of the
Closing Date, the fiscal year end of each Borrower is December 31 of each year.


Section 5.32.  Banking Relationship.  Until payment in full of the Obligations,
each Borrower shall maintain its primary banking and depository relationship
with Lender.


Section 5.33.  Further Assurances.  Borrowers shall, and shall cause each other
Credit Party to, promptly upon request by Lender, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments related
to the Collateral as Lender may reasonably require from time to time in order to
carry out more effectively the purposes of the Loan Documents.
 
ARTICLE VI.  REPRESENTATIONS AND WARRANTIES


Section 6.1.    Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.  Schedule
6.1 hereto sets forth, as of the Closing Date, each Subsidiary of a Borrower
(and whether such Subsidiary is a Dormant Subsidiary), its state (or
jurisdiction) of formation, its relationship to a Borrower, including the
percentage of each class of stock (or other equity interest) owned by a Company,
each Person that owns the stock or other equity interest of each Company (other
than Colonial), the location of its chief executive office and its principal
place of business.  Each Borrower, directly or indirectly, owns all of the
equity interests of each of its Subsidiaries.
 
Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except to the extent that enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or
general principles of equity.  The execution, delivery and performance of the
Loan Documents do not conflict with, result in a breach in any of the provisions
of, constitute a default under, or result in the creation of a Lien (other than
Liens permitted under Section 5.9 hereof) upon any assets or property of any
Company under the provisions of, such Company’s Organizational Documents or any
material agreement to which such Company is a party.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 6.3.  Compliance with Laws and Contracts.  Each Company:


(a)           holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto, except where the failure to do so would not
have a Material Adverse Effect;


(b)           is in compliance with all federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices, except where the failure to be in
compliance would not have a Material Adverse Effect;


(c)           is not in violation of or in default under any agreement to which
it is a party or by which its assets are subject or bound, except with respect
to any violation or default that would not have a Material Adverse Effect;


(d)           has ensured that no Person who owns a controlling interest in a
Company or otherwise controls a Company is (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, or (ii) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar executive orders;


(e)           is in material compliance with all applicable Bank Secrecy Act
(“BSA”) and anti-money laundering laws and regulations; and


(f)           is in compliance, in all material respects, with the Patriot Act.


Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal that
could reasonably be expected to have a Material Adverse Effect, (b) no orders,
writs, injunctions, judgments, or decrees of any court or Governmental Authority
to which any Company is a party or by which the property or assets of any
Company are bound that could reasonably be expected to have a Material Adverse
Effect, and (c) no grievances, disputes, or controversies outstanding with any
union or other organization of the employees of any Company, or threats of work
stoppage, strike, or pending demands for collective bargaining, that could
reasonably be expected to have a Material Adverse Effect.
 
 
55

--------------------------------------------------------------------------------

 


Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.  As of the Closing Date, no
Company owns any real property.


Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no effective U.C.C. Financing Statement or similar notice of Lien outstanding
covering any personal property of any Company; (b) there is and will be no
mortgage outstanding covering any real property of any Company; and (c) no real
or personal property of any Company is subject to any Lien of any kind.  Upon
the filing of the U.C.C. Financing Statements and taking such other actions
necessary to perfect its Lien against Collateral of the corresponding type as
authorized hereunder, Lender has a valid and enforceable first Lien on the
Collateral (except as specifically set forth in the Intercreditor and Lien
Subordination Agreement and except for the Lien of Wells Fargo permitted
pursuant to Section 5.9(i) hereof).  No Company has entered into any contract or
agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that exists on or after the Closing Date that would prohibit Lender from
acquiring a Lien on, or a collateral assignment of, any of the property or
assets of any Company.


Section 6.7.  Tax Returns.  All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein.  The provision for taxes on the
books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.


Section 6.8.    Environmental Laws.  Each Company is in material compliance with
all Environmental Laws, including, without limitation, all Environmental Laws in
all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise.  Except as set forth on
Schedule 6.4 hereto, no litigation or proceeding arising under, relating to or
in connection with any Environmental Law is pending or, to the best knowledge of
each Company, threatened, against any Company, any real property in which any
Company holds or has held an interest or any past or present operation of any
Company.  No material release, threatened release or disposal of hazardous
waste, solid waste or other wastes is occurring, or has occurred (other than
those that are currently being remediated in accordance with Environmental
Laws), on, under or to any real property in which any Company holds any interest
or performs any of its operations, in violation of any Environmental Law. As
used in this Section 6.8, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity, action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.
 
 
56

--------------------------------------------------------------------------------

 
 
Section 6.9.  Locations.  As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto.  Schedule
6.9 hereto further specifies whether each location, as of the Closing Date, (a)
is owned by the Companies, or (b) is leased by a Company from a third party,
and, if leased by a Company from a third party, if a Landlord’s Waiver has been
requested.  As of the Closing Date, Schedule 6.9 hereto correctly identifies the
name and address of each third party location where assets of the Companies are
located.


Section 6.10.  Continued Business.  There exists no actual, pending, or, to each
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.


Section 6.11. Employee Benefits Plans.  Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date.  No material ERISA Event has occurred or is
expected to occur with respect to an ERISA Plan.  Full payment has been made of
all material amounts that a Controlled Group member is required, under
applicable law or under the governing documents, to have paid as a contribution
to or a benefit under each ERISA Plan.  Each material liability of each
Controlled Group member with respect to each ERISA Plan has been fully funded
based upon reasonable and proper actuarial assumptions, has been fully insured,
or has been fully reserved for on its financial statements.  No changes have
occurred or are expected to occur that would cause a material increase in the
cost of providing benefits under the ERISA Plan.  With respect to each ERISA
Plan that is intended to be qualified under Code Section 401(a), (a) the ERISA
Plan and any associated trust operationally comply in all material respects with
the applicable requirements of Code Section 401(a); (b) the ERISA Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (c) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (d) the ERISA Plan currently satisfies, in all material respects, the
requirements of Code Section 410(b), without regard to any retroactive amendment
that may be made within the above-described “remedial amendment period”; and (e)
no contribution made to the ERISA Plan is subject to a material excise tax under
Code Section 4972.  With respect to any Pension Plan, the “accumulated benefit
obligation” of Controlled Group members with respect to the Pension Plan (as
determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.
 
 
57

--------------------------------------------------------------------------------

 


Section 6.12.  Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed, except for
disclosure filings required to be made in connection with the effectiveness of
the Loan Documents by the SEC or other applicable securities laws and
regulations.


Section 6.13.  Solvency.  Each Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that such
Borrower has incurred to Lender.  No Borrower is insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will any Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to
Lender.  No Borrower is engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Lender
incurred hereunder.  No Borrower intends to, nor does it believe that it will,
incur debts beyond its ability to pay such debts as they mature.


Section 6.14.  Financial Statements.  The audited Consolidated financial
statements of Colonial for the fiscal year ended December 31, 2010 and the
unaudited Consolidated financial statements of Colonial for the fiscal quarter
ended June 30, 2011, furnished to Lender, are true and complete in all material
respects, have been prepared in accordance with GAAP, and fairly present in all
material respects the financial condition of the Companies as of the dates of
such financial statements and the results of their operations for the periods
then ending.  Since the dates of such statements, there has been no material
adverse change in any Company’s financial condition, properties or business or
any change in any Company’s accounting procedures.


Section 6.15.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.


Section 6.16.  Material Agreements.  Except as disclosed on Schedule 6.16
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party that, as to subsections (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.
 
 
58

--------------------------------------------------------------------------------

 


Section 6.17.  Intellectual Property.  Each Company owns, or has the right to
use, all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others, except where the failure to do so would not
have a Material Adverse Effect.  Schedule 6.17 hereto sets forth all federally
registered intellectual property, including, without limitation, any patents,
patent applications, trademarks, service marks, copyrights, licenses and rights
with respect to the foregoing owned by each Company as of the Closing Date.


Section 6.18.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.


Section 6.19.  Deposit Accounts and Securities Accounts.  Schedule 6.19 hereto
lists all banks, other financial institutions and Securities Intermediaries at
which any Borrower or Credit Party maintains Deposit Accounts or Securities
Accounts as of the Closing Date, and Schedule 6.19 hereto correctly identifies
the name, address and telephone number of each such financial institution or
Securities Intermediary, the name in which the account is held, a description of
the purpose of the account, and the complete account number therefor.


Section 6.20.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading.  After due inquiry by Borrowers, there is no known
fact that any Company has not disclosed to Lender that has or is likely to have
a Material Adverse Effect.


Section 6.21.  Investment Company; Other Restrictions.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.


Section 6.22.  Subordinated Debt Documents.  No “default” or “event of default”
(as defined in any Subordinated Debt Document or in the Goodman Note), or event
with which the passage of time or the giving of notice, or both, would cause a
default or event of default, exists, nor will exist immediately after the
granting of any Loan or the issuance of any Letter of Credit under this
Agreement.


Section 6.23.  Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.
 
 
59

--------------------------------------------------------------------------------

 


ARTICLE VII.  SECURITY


Section 7.1.  Security Interest in Collateral.  In consideration of and as
security for the full and complete payment of all of the Obligations, each
Borrower hereby grants to Lender (and any affiliate of Lender that holds any
Obligations), a security interest in the Collateral.


Section 7.2.  Cash Management System.  Borrowers shall establish and maintain,
until the payment in full of the Obligations and the termination of the
Commitment, the cash management systems described below:


(a)           Lockbox.  On or before the Closing Date, Borrowers shall
(i) establish a lockbox arrangement with Lender (the “Lockbox”), which shall be
governed by the Master Agreement, and, within ten days after the Closing Date,
shall request in writing and otherwise take such reasonable steps to ensure that
all Account Debtors forward all Collections directly to the Lockbox (if
Borrowers neglect or refuse to notify any Account Debtor to remit all such
Collections to the Lockbox, Lender shall be entitled to make such notification),
(ii)  hold in trust for Lender, as fiduciary for Lender, all checks, cash and
other items of payment received by Borrowers, and (iii) not commingle any
Collections with any other funds or property of Borrowers, but will hold such
funds separate and apart in trust and as fiduciary for Lender until deposit is
made into the Cash Collateral Account.  Notwithstanding anything is this Section
7.2(a) to the contrary, Borrowers may maintain and deposit retail collections
into one or more Secondary Accounts so long as Borrowers comply with the
provisions of Section 5.22(d) and (e) hereof.


(b)           Cash Collateral Account.  On or before the Closing Date, Borrowers
shall have established a Cash Collateral Account with Lender.  All Collections
from sales of Inventory and services rendered or from Account Debtors sent to
the Lockbox shall be deposited directly on a daily basis, and in any event no
later than the first Business Day after the date of receipt thereof, into the
Cash Collateral Account in the identical form in which such Collections were
made (except for any necessary endorsements) whether by cash or check.  All
amounts deposited in the Cash Collateral Account from the Lockbox or any other
source shall be under the sole and exclusive control of Lender.  Borrowers shall
have no interest in or control over such funds.  The Cash Collateral Account
shall not be subject to any deduction, set off, banker’s lien or any other right
in favor of any Person other than Lender.


(c)           Operating Accounts.  Borrowers shall maintain, in their name, one
or more Operating Accounts with Lender, into which Lender shall, from time to
time, deposit proceeds of the Revolving Loans made to Borrowers for use by the
Companies in accordance with the provisions of Section 5.18 hereof.  Unless
otherwise agreed by Lender and Borrowers, any Revolving Loan requested by
Administrative Borrower and made under this Agreement shall be deposited into
the Operating Account.  Borrowers shall not accumulate or maintain cash in the
Operating Account or payroll or other such accounts, as of any date of
determination, in excess of checks outstanding against the Controlled
Disbursement Account (or Controlled Disbursement Accounts) and other deposit
accounts approved by Lender (such as medical benefit accounts, flexible spending
accounts and automated clearing house accounts) as of that date, and amounts
necessary to meet minimum balance requirements.
 
 
60

--------------------------------------------------------------------------------

 


(d)           Controlled Disbursement Account.  Borrowers shall maintain, in the
name of Administrative Borrower, a Controlled Disbursement Account with
Lender.  Borrowers may maintain more than one Controlled Disbursement
Account.  Borrowers shall base their requests for Revolving Loans on, among
other things, the daily balance of the Controlled Disbursement Account (or
Controlled Disbursement Accounts).  Borrowers shall not, and shall not cause or
permit any Company, to maintain cash in any Controlled Disbursement Account, as
of any date of determination, in excess of checks outstanding against such
account as of that date, and amounts necessary to meet minimum balance
requirements.


(e)           Lockbox and Security Accounts.  The Lockbox established pursuant
to the Lockbox agreement and the Cash Collateral Account, the Operating Account
and the Controlled Disbursement Accounts shall be Security Accounts, with all
cash, checks and other similar items of payment in such accounts securing
payment of the Obligations.


(f)           Costs of Collection.  All reasonable costs of collection of the
Accounts of Borrowers, including out-of-pocket expenses, administrative and
record-keeping costs, reasonable attorneys’ fees, and all service charges and
costs related to the establishment and maintenance of the Security Accounts
shall be the sole responsibility of Borrowers, whether the same are incurred by
Lender or Borrowers.  Borrowers each hereby indemnify and hold Lender harmless
from and against any loss or damage with respect to any deposits made in the
Security Accounts that are dishonored or returned for any reason.  If any
deposits are dishonored or returned unpaid for any reason, Lender, in its sole
discretion, may charge the amount thereof against the Cash Collateral Account or
any other Security Account or other Deposit Account of Borrowers.  Lender shall
not be liable for any loss or damage resulting from any error, omission, failure
or negligence on the part of Lender, except losses or damages resulting from
Lender’s gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction.


(g)           Return of Funds.  Upon the payment in full of the Obligations
(other than continuing indemnification obligations) and the termination of the
Commitment hereunder, (i) Lender’s security interests and other rights in funds
in the Security Accounts shall terminate, (ii) all rights to such funds shall
revert to Borrowers, as applicable, and (iii) Lender will, at Borrowers’
expense, take such steps as Administrative Borrower may reasonably request to
evidence the termination of such security interests and to effect the return to
Borrowers of such funds.


(h)           Attorney-in-Fact to Endorse Documents.  Lender, or Lender’s
designated agent, is hereby constituted and appointed attorney-in-fact for each
Borrower with authority and power to endorse, after the occurrence and during
the continuance of an Event of Default, any and all instruments, documents, and
chattel paper upon the failure of such Borrower to do so.  Such authority and
power, being coupled with an interest, shall be (i) irrevocable until all of the
Obligations are paid, (ii) exercisable by Lender at any time and without any
request upon Borrowers by Lender to so endorse, and (iii) exercisable in the
name of Lender or any Borrower.  Each Borrower hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof.  Lender shall not be bound or obligated to take any action to preserve
any rights therein against prior parties thereto.
 
 
61

--------------------------------------------------------------------------------

 


Section 7.3.  Collections and Receipt of Proceeds by Lender.  Each Borrower
hereby constitutes and appoints Lender, or Lender’s designated agent, as such
Borrower’s attorney-in-fact to exercise, at any time, all or any of the
following powers which, being coupled with an interest, shall be irrevocable
until the complete and full payment of all of the Obligations:


(a)           to receive, retain, acquire, take, endorse, assign, deliver,
accept, and deposit, in the name of Lender or such Borrower, any and all of such
Borrower’s cash, instruments, chattel paper, documents, Proceeds of Accounts,
Proceeds of Inventory, collection of Accounts, and any other writings relating
to any of the Collateral.  Each Borrower hereby waives presentment, demand,
notice of dishonor, protest, notice of protest, and any and all other similar
notices with respect thereto, regardless of the form of any endorsement
thereof.  Lender shall not be bound or obligated to take any action to preserve
any rights therein against prior parties thereto;


(b)           to transmit to Account Debtors, on any or all of such Borrower’s
Accounts, after the occurrence and during the continuance of an Event of
Default, notice of assignment to Lender thereof and the security interest of
Lender therein, and to request from such Account Debtors at any time, in the
name of Lender or such Borrower, information concerning such Borrower’s Accounts
and the amounts owing thereon;


(c)           after the occurrence and during the continuance of an Event of
Default, to transmit to purchasers of any or all of such Borrower’s Inventory,
notice of Lender’s security interest therein, and to request from such
purchasers at any time, in the name of Lender or such Borrower, information
concerning such Borrower’s Inventory and the amounts owing thereon by such
purchasers;


(d)           after the occurrence and during the continuance of an Event of
Default, to notify and require Account Debtors on such Borrower’s Accounts and
purchasers of such Borrower’s Inventory to make payment of their indebtedness
directly to Lender;


(e)           after the occurrence and during the continuance of an Event of
Default, to enter into or assent to such amendment, compromise, extension,
release or other modification of any kind of, or substitution for, the Accounts,
or any thereof, as Lender, in its sole discretion, may deem to be advisable;


(f)           after the occurrence and during the continuance of an Event of
Default, to enforce the Accounts or any thereof, or any other Collateral, by
suit or otherwise, to maintain any such suit or other proceeding in the name of
Lender or such Borrower, and to withdraw any such suit or other
proceeding.  Borrowers agree to lend every assistance requested by Lender in
respect of the foregoing, all at no cost or expense to Lender and including,
without limitation, the furnishing of such witnesses and of such records and
other writings as Lender may require in connection with making legal proof of
any Account.  Borrowers agree to reimburse Lender in full for all court costs
and reasonable attorneys’ fees and every other cost, expense or liability, if
any, incurred or paid by Lender in connection with the foregoing, which
obligation of Borrowers shall constitute Obligations, shall be secured by the
Collateral and shall bear interest, until paid, at the Default Rate;
 
 
62

--------------------------------------------------------------------------------

 


(g)           to take or bring, in the name of Lender or such Borrower, all
steps, actions, suits, or proceedings deemed by Lender necessary or desirable to
effect the receipt, enforcement, and collection of the Collateral; and


(h)           to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
such Borrower’s Cash Collateral Account or, at the option of Lender, to apply
them as a payment against the Loans or any other Obligations in accordance with
this Agreement.


Section 7.4.  Lender’s Authority Under Pledged Notes.  For the better protection
of Lender hereunder, each Borrower, as appropriate, has executed (or will
execute, with respect to future Pledged Notes) an appropriate endorsement on (or
separate from) each Pledged Note and has deposited (or will deposit, with
respect to future Pledged Notes) such Pledged Note with Lender.  Such Borrower
irrevocably authorizes and empowers Lender to (a) ask for, demand, collect and
receive all payments of principal of and interest on the Pledged Notes; (b)
compromise and settle any dispute arising in respect of the foregoing; (c)
execute and deliver vouchers, receipts and acquittances in full discharge of the
foregoing; (d) exercise, in Lender’s reasonable discretion, any right, power or
privilege granted to the holder of any Pledged Note by the provisions thereof
including, without limitation, the right to demand security or to waive any
default thereunder; (e) endorse such Borrower’s name to each check or other
writing received by Lender as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as Lender may desire; and (g) enforce the security, if any, for the
Pledged Notes by instituting foreclosure proceedings, by conducting public or
other sales or otherwise, and to take all other steps as Lender, in its
reasonable discretion, may deem advisable in connection with the forgoing;
provided, however, that nothing contained or implied herein or elsewhere shall
obligate Lender to institute any action, suit or proceeding or to make or do any
other act or thing contemplated by this Section 7.4 or prohibit Lender from
settling, withdrawing or dismissing any action, suit or proceeding or require
Lender to preserve any other right of any kind in respect of the Pledged Notes
and the security, if any, therefor.


Section 7.5.  Commercial Tort Claims.  If any Borrower shall at any time hold or
acquire a Commercial Tort Claim, such Borrower shall promptly notify Lender
thereof in a writing signed by such Borrower, that sets forth the details
thereof and grants to Lender a Lien thereon and on the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be prepared by and in
form and substance reasonably satisfactory to Lender.


Section 7.6.  Use of Inventory and Equipment.  Until the exercise by Lender of
its rights under Article IX hereof, each Borrower may (a) retain possession of
and use its Inventory and Equipment in any lawful manner not inconsistent with
this Agreement or with the terms, conditions, or provisions of any policy of
insurance thereon; (b) sell or lease its Inventory in the ordinary course of
business or as otherwise permitted by this Agreement; and (c) use and consume
any raw materials or supplies, the use and consumption of which are necessary in
order to carry on such Borrower’s business.
 
 
63

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.  EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 8.1.  Payments.  If the principal of or interest on any Loan, any amount
owing in respect of any Letters of Credit, or any commitment or other fee, or
any other Obligations owing hereunder, shall not be paid in full when due and
payable.


Section 8.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.20, 5.27, 5.28 or
5.29 hereof.


Section 8.3.  Other Covenants.


(a)           If any Company shall fail or omit to perform and observe Section
5.3 or 5.4, and that Default shall not have been fully corrected within five
days after the earlier of (i) any Financial Officer of such Company becomes
aware of the occurrence thereof, or (ii) the giving of written notice thereof to
Administrative Borrower by Lender that the specified Default is to be remedied.


(b)           If any Company shall fail or omit to perform or observe any
agreement or other provision (other than those referred to in Section 8.1, 8.2
or 8.3(a) hereof) contained or referred to in this Agreement or any Related
Writing that is on such Company’s part to be complied with, and that Default
shall not have been fully corrected within fifteen (15) days after the earlier
of (i) any Financial Officer of such Company becomes aware of the occurrence
thereof, or (ii) the giving of written notice thereof to Administrative Borrower
by Lender that the specified Default is to be remedied.


Section 8.4.  Representations and Warranties.  If any representation, warranty
or statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company to Lender, shall be false or
erroneous in any material respect.


Section 8.5.  Cross Default.


(a)           If any Company shall default in the payment of principal or
interest due and owing under any Material Indebtedness Agreement, beyond any
period of grace provided with respect thereto or in the performance or
observance of any other agreement, term or condition contained in any agreement
under which such obligation is created, if the effect of such default is to
allow the acceleration of the maturity of such Indebtedness or to permit the
holder thereof to cause such Indebtedness to become due prior to its stated
maturity.
 
 
64

--------------------------------------------------------------------------------

 


(b)           If an “event of default”, a “default” or an event with which the
passage of time or the giving of notice, or both, would cause a default or event
of default (other than defaults that have been cured within applicable grace
periods or have otherwise been waived in writing) shall occur under any
Subordinated Debt Document or the Goodman Note.


            Section 8.6.  ERISA Default.  The occurrence of one or more ERISA
Events that (a) Lender determines could have a Material Adverse Effect, or (b)
results in a Lien on any of the assets of any Company.


Section 8.7.  Change in Control.  If any Change in Control shall occur.


Section 8.8.  Judgments.  There is entered against any Company:


(a)           a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of forty-five
(45) days after the date on which the right to appeal has expired, provided that
such occurrence shall constitute an Event of Default only if the aggregate of
all such judgments for all such Companies, shall exceed the lesser of (i) the
Revolving Credit Availability or (ii) Two Hundred Fifty Thousand Dollars
($250,000) (less any amount that will be covered by the proceeds of insurance
and is not subject to dispute by the insurance provider); or


(b)           any one or more non-monetary final judgments that are not covered
by insurance, or, if covered by insurance, for which the insurance company has
not agreed to or acknowledged coverage, and that, in either case, Lender
reasonably determines have, or could be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.


Section 8.9.  Material Adverse Change.  There shall have occurred any condition
or event that Lender determines has or is reasonably likely to have a Material
Adverse Effect.


Section 8.10.  Security.  If any Lien granted in this Agreement or any other
Loan Document in favor of Lender, shall be determined to be (a) void, voidable
or invalid, or is subordinated or not otherwise given the priority contemplated
by this Agreement and Borrowers have (or the appropriate Credit Party has)
failed to promptly execute appropriate documents to correct such matters, or (b)
unperfected as to any material amount of Collateral (as determined by Lender, in
its reasonable credit judgment) and Borrowers have (or the appropriate Credit
Party has) failed to promptly execute appropriate documents to correct such
matters.


Section 8.11.  Validity of Loan Documents.  If (a) any material provision, in
the sole opinion of Lender, of any Loan Document shall at any time cease to be
valid, binding and enforceable against any Credit Party; (b) the validity,
binding effect or enforceability of any Loan Document against any Credit Party
shall be contested by any Credit Party; (c) any Credit Party shall deny that it
has any or further liability or obligation under any Loan Document; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Lender the
benefits purported to be created thereby.
 
 
65

--------------------------------------------------------------------------------

 


Section 8.12.  Solvency.  If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim
trustee, liquidator, agent or other similar official of all or a substantial
part of its assets or of such Company; (e) be adjudicated a debtor or insolvent
or have entered against it an order for relief under the Bankruptcy Code, or
under any other bankruptcy insolvency, liquidation, winding-up, corporate or
similar statute or law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be; (f) file a voluntary petition under the
Bankruptcy Code or seek relief under any bankruptcy or insolvency or analogous
law in any jurisdiction outside of the United States, or file a proposal or
notice of intention to file such petition; (g) have an involuntary proceeding
under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
forty-five (45) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors; (i)
suffer or permit to continue unstayed and in effect for forty-five (45)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition or an application or a proposal seeking
its reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company; (j) have an administrative
receiver appointed over the whole or substantially the whole of its assets, or
of such Company; (k) have assets, the value of which is less than its
liabilities (taking into account prospective and contingent liabilities, and
rights of contribution from other Persons); or (l) have a moratorium declared in
respect of any of its Indebtedness, or any analogous procedure or step is taken
in any jurisdiction.
 
ARTICLE IX.  REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 9.1.    Optional Defaults.  If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof shall
occur, Lender shall have the right, in its discretion, to give written notice to
Borrowers to:
 
 
66

--------------------------------------------------------------------------------

 


(a)           terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligation of Lender to make any further
Loan or to issue any Letter of Credit immediately shall be terminated; and/or


(b)           accelerate the maturity of all of the Obligations (if the
Obligations are not already due and payable), whereupon all of the Obligations
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by each Borrower.


Section 9.2.  Automatic Defaults.  If any Event of Default referred to in
Section 8.12 hereof shall occur:


(a)           all of the Commitment shall automatically and immediately
terminate, if not previously terminated, and Lender thereafter shall not be
under any obligation to grant any further Loan or to issue any Letter of Credit;
and


(b)           the principal of and interest then outstanding on all of the
Loans, and all of the other Obligations, shall thereupon become and thereafter
be immediately due and payable in full (if the Obligations are not already due
and payable), all without any presentment, demand or notice of any kind, which
are hereby waived by each Borrower.


Section 9.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, Borrowers shall immediately
deposit with Lender, as security for the obligations of Borrowers and any
Guarantor of Payment to reimburse Lender for any then outstanding Letters of
Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit.  Lender is
hereby authorized, at its option, to deduct any and all such amounts from any
deposit balances then owing by Lender (or any affiliate of Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of Borrowers and any Guarantor of Payment to reimburse Lender for
any then outstanding Letters of Credit.


Section 9.4.  Offsets.  If there shall occur or exist any Event of Default
referred to in Section 8.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, Lender shall have the right
at any time to set off against, and to appropriate and apply toward the payment
of, any and all of the Obligations then owing by any Borrower to Lender, whether
or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by Lender
(including, without limitation, by branches and agencies or any affiliate of
Lender, wherever located) to or for the credit or account of any Borrower or
Guarantor of Payment, all without notice to or demand upon any Borrower or any
other Person, all such notices and demands being hereby expressly waived by each
Borrower.
 
 
67

--------------------------------------------------------------------------------

 


Section 9.5.  Collateral.  Lender shall at all times have the rights and
remedies of a secured party under the U.C.C., in addition to the rights and
remedies of a secured party provided elsewhere within this Agreement, in any
other Related Writing executed by any Borrower or otherwise provided in law or
equity.  Upon the occurrence of an Event of Default and at all times thereafter,
Lender may require Borrowers to assemble the Collateral, which each Borrower
agrees to do, and make it available to Lender at a reasonably convenient place
to be designated by Lender.  Lender may, with or without notice to or demand
upon such Borrower and with or without the aid of legal process, make use of
such force as may be necessary to enter any premises where the Collateral, or
any thereof, may be found and to take possession thereof (including anything
found in or on the Collateral that is not specifically described in this
Agreement, each of which findings shall  be considered to be an accession to and
a part of the Collateral) and for that purpose may pursue the Collateral
wherever the same may be found, without liability for trespass or damage caused
thereby to such Borrower.  After any delivery or taking of possession of the
Collateral, or any thereof, pursuant to this Agreement, then, with or without
resort to any Borrower personally or any other Person or property, all of which
each Borrower hereby waives, and upon such terms and in such manner as Lender
may deem advisable, Lender, in its discretion, may sell, assign, transfer and
deliver any of the Collateral at any time, or from time to time.  No prior
notice need be given to any Borrower or to any other Person in the case of any
sale of Collateral that Lender determines to be perishable or to be declining
speedily in value or that is customarily sold in any recognized market, but in
any other case Lender shall give Borrowers not fewer than ten days’ prior notice
of either the time and place of any public sale of the Collateral or of the time
after which any private sale or other intended disposition thereof is to be
made.  Each Borrower waives advertisement of any such sale and (except to the
extent specifically required by the preceding sentence) waives notice of any
kind in respect of any such sale.  At any such public sale, Lender may purchase
the Collateral, or any part thereof, free from any right of redemption, all of
which rights each Borrower hereby waives and releases.  After deducting all
Related Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, Lender may apply the net proceeds of each such
sale to or toward the payment of the Obligations, whether or not then due, in
such order and by such division as Lender, in its sole discretion, may deem
advisable. Any excess, to the extent permitted by law, shall be paid to
Borrowers, and each Borrower shall remain liable for any deficiency.  In
addition, Lender shall at all times have the right to obtain new appraisals of
any Borrower or the Collateral, the cost of which shall be paid by Borrowers.


Section 9.6.  Other Remedies.  The remedies in this Article IX are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which Lender may be entitled.
 
ARTICLE X.  MISCELLANEOUS


Section 10.1.  No Waiver; Cumulative Remedies; Relationship of Parties.  No
omission or course of dealing on the part of Lender or the holder of any Note in
exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise.  Nothing
contained in this Agreement and no action taken by Lender pursuant hereto shall
be deemed to constitute Borrowers and Lender a partnership, association, joint
venture or other entity.  The relationship between Borrowers and Lender with
respect to the Loan Documents is and shall be solely that of debtor and
creditor, respectively, and Lender shall have no fiduciary obligation toward any
Borrower with respect to any such documents or the transactions contemplated
thereby.
 
 
68

--------------------------------------------------------------------------------

 


Section 10.2.  Amendments, Waivers and Consents.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by Borrowers and Lender and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


Section 10.3.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, or if to Lender, mailed or delivered to it, addressed to the
address of Lender specified on the signature pages of this Agreement, or, as to
each party, at such other address as shall be designated by such party in a
written notice to each of the other parties.  All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made when delivered (if received during a Business Day, such Business
Day, or otherwise the following Business Day), or two Business Days after being
deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile with telephonic confirmation of
receipt.  All notices pursuant to any of the provisions hereof shall not be
effective until received.  For purposes of Article II hereof, Lender shall be
entitled to rely on telephonic instructions from any person that Lender in good
faith believes is an Authorized Officer, and Borrowers shall hold Lender
harmless from any loss, cost or expense resulting from any such reliance.


Section 10.4.  Costs, Expenses and Documentary Taxes.  Borrowers agree to pay on
demand all costs and expenses of Lender, and all Related Expenses, including but
not limited to (a) administration, travel and out-of-pocket expenses, including
but not limited to reasonable attorneys’ fees and expenses, of Lender in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, the collection and disbursement of
all funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Lender in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees and out-of-pocket expenses
of special counsel for Lender, with respect to the foregoing, and of local
counsel, if any, who may be retained by said special counsel with respect
thereto.  Borrowers also agree to pay on demand all Related Expenses, including
reasonable attorneys’ fees and expenses, in connection with any restructuring,
amendment, or enforcement of the Obligations, this Agreement or any Related
Writing.  In addition, Borrowers shall pay any and all stamp, transfer,
documentary and other taxes, assessments, charges and fees payable or determined
to be payable in connection with the execution and delivery of the Loan
Documents, and the other instruments and documents to be delivered hereunder,
and agree to hold Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees.  All obligations provided for in this Section 10.4 shall survive any
termination of this Agreement.
 
 
69

--------------------------------------------------------------------------------

 


Section 10.5.  Indemnification.  Each Borrower agrees to defend, indemnify and
hold harmless Lender (and its affiliates, officers, directors, attorneys, agents
and employees) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable attorneys’ fees), or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against Lender in connection
with any investigative, administrative or judicial proceeding (whether or not
Lender shall be designated a party thereto) or any other claim by any Person
relating to or arising out of the Loan Documents or any actual or proposed use
of proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that Lender shall not have the right to be
indemnified under this Section 10.5 for its own gross negligence or willful
misconduct (as determined by a final judgment of a court of competent
jurisdiction).  All obligations provided for in this Section 10.5 shall survive
any termination of this Agreement.


Section 10.6.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


Section 10.7.  Binding Effect; Borrowers’ Assignment.  This Agreement shall
become effective when it shall have been executed by each Borrower and Lender
and thereafter shall be binding upon and inure to the benefit of Borrowers and
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of Lender.


Section 10.8.  Patriot Act Notice.  Lender hereby notifies the Credit Parties
that, pursuant to the requirements of the Patriot Act, Lender is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of each of the Credit Parties and
other information that will allow Lender, as applicable, to identify the Credit
Parties in accordance with the Patriot Act.  Each Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by Lender in order to assist Lender in maintaining
compliance with the Patriot Act.


Section 10.9.  Severability of Provisions; Captions; Attachments.  Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.


Section 10.10.  General Limitation of Liability.  No claim may be made by any
party hereto or the affiliates, directors, officers, employees, attorneys or
agents of such party for any damages other than actual compensatory damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any of the other Loan Documents, or any act, omission or event occurring in
connection therewith; and Borrowers and Lender hereby, to the fullest extent
permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.
 
 
70

--------------------------------------------------------------------------------

 


Section 10.11.  No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by Lender with respect to the
transactions contemplated by the Loan Documents shall have the right to act
exclusively in the interest of Lender, as the case may be, and shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to Borrowers, any other Companies, or to any
other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation.  Each Borrower agrees, on behalf of itself and its Subsidiaries,
not to assert any claim or counterclaim against any such persons with regard to
such matters, all such claims and counterclaims, now existing or hereafter
arising, whether known or unknown, foreseen or unforeseeable, being hereby
waived, released and forever discharged.


Section 10.12.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.


Section 10.13.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.


Section 10.14.  Governing Law; Submission to Jurisdiction.


(a)           Governing Law.  This Agreement, each of the Notes and any Related
Writing shall be governed by and construed in accordance with the laws of the
State of New York and the respective rights and obligations of Borrowers and
Lender shall be governed by New York law, without regard to principles of
conflicts of laws.
 
 
71

--------------------------------------------------------------------------------

 


(b)           Submission to Jurisdiction.  Each Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any New Jersey state or federal
court sitting in Mercer County, New Jersey, over any action or proceeding
arising out of or relating to this Agreement, the Obligations or any Related
Writing, and each Borrower hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such New Jersey
state or federal court.  Each Borrower, on behalf of itself and its
Subsidiaries, hereby irrevocably waives, to the fullest extent permitted by law,
any objection it may now or hereafter have to the laying of venue in any action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise.  Each Borrower agrees that a
final, non-appealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


[Remainder of page left intentionally blank]
 
 
72

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  EACH BORROWER AND LENDER, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS AND LENDER, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.
 

Address:      
COLONIAL COMMERCIAL CORP.
 
              Attention:     By:    
 
     
Name: 
            Title:    

 

Address:      
UNIVERSAL SUPPLY GROUP, INC.
 
              Attention:     By:    
 
     
Name: 
            Title:    

 

Address:      
THE RAL SUPPLY GROUP, INC.
 
              Attention:     By:    
 
     
Name: 
            Title:    

 

Address:      
S&A SUPPLY, INC.
 
              Attention:     By:    
 
     
Name: 
            Title:    

 

Address: 127 Public Square    
KEYBANK NATIONAL ASSOCIATION
 
Cleveland, Ohio 44114             Attention: Asset Based Lending     By:    
 
        Nadine M. Eames             Vice President  

 
Signature Page to
Credit and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


GUARANTORS OF PAYMENT


None as of the Closing Date.
 
 
S-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 2


PLEDGED SECURITIES


Name of Subsidiary
Jurisdiction
of Subsidiary
Number of
Shares
Certificate
Number
Ownership
 Percentage
         
Universal Supply
NY
100
1
100%
The RAL Supply Group, Inc.
NY
200
1
100%
S&A Supply, Inc.
NY
200
2
100%

 
 
S-2

--------------------------------------------------------------------------------

 
 
SCHEDULE 3


INVESTOR SUBORDINATED CREDITORS


Goldman Associates of New York, Inc.
Rita Folger
Paul Hildebrandt
John A. Hildebrandt
William Pagano


 
S-3

--------------------------------------------------------------------------------

 


SCHEDULE 4


GOODMAN LIEN COLLATERAL


All Purchased Inventory (as hereinafter defined), all proceeds of Purchased
Inventory and all Program Payments (as hereinafter defined).


“Purchased Inventory” means all goods and parts purchased by Universal from
Goodman, whether currently in Universal’s inventory or purchased in the future,
and whether purchased directly without having ever been on consignment, or
whether first delivered to Universal on a consignment basis and then purchased
by Universal from Goodman pursuant to and in accordance with the agreements
between Universal and Goodman.


“Program Payments” means any price protection payments, rebates, discounts,
credits, factory holdbacks, incentive payments, co-operative advertising credits
and other similar amounts due from Goodman to Universal pursuant to agreements
between Goodman and Universal, including, without limitation, markup rebate
programs, price protection programs, and cooperative advertising agreements;
provided that, following receipt by Universal of Program Payments paid or
delivered by Goodman, such amounts shall no longer constitute Program Payments.
 
 
S-4

--------------------------------------------------------------------------------

 


EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE
 

$15,000,000 October 18, 2011

 
FOR VALUE RECEIVED, the undersigned, COLONIAL COMMERCIAL CORP., a New York
corporation, UNIVERSAL SUPPLY GROUP, INC., a New York corporation, THE RAL
SUPPLY GROUP, INC., a New York corporation, and S&A SUPPLY, INC., a New York
corporation (collectively, “Borrowers”, and individually, each a “Borrower”),
jointly and severally, promise to pay, on the last day of the Commitment Period,
as defined in the Credit Agreement (as hereinafter defined), to the order of
KEYBANK NATIONAL ASSOCIATION (“Lender”), at its main office at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other place as Lender shall
designate, the principal sum of


FIFTEEN MILLION AND 00/100 DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement made by Lender to Borrowers pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America.


As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of October 18, 2011, between Borrowers and Lender, as the same may from time
to time be amended, restated or otherwise modified.  Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.


Borrowers also promise to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrowers under this
Note.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.
 
 
E-1

--------------------------------------------------------------------------------

 


This Note is the Revolving Credit Note referred to in the Credit Agreement and
is entitled to the benefits thereof.  Reference is made to the Credit Agreement
for a description of the right of the undersigned to anticipate payments hereof,
the right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.


JURY TRIAL WAIVER.  EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AND LENDER, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.


COLONIAL COMMERCIAL CORP.
  UNIVERSAL SUPPLY GROUP, INC.
 
                By:       By:    
 
Name: 
     
Name: 
      Title:       Title:    

 

S&A SUPPLY, INC.   THE REAL SUPPLY GROUP, INC.
 
                By:       By:    
 
Name: 
     
Name: 
      Title:       Title:    

 
 
E-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF
BORROWING BASE CERTIFICATE
 
See attached.
 
 
E-3

--------------------------------------------------------------------------------

 


EXHIBIT C
FORM OF
NOTICE OF LOAN


_______________________, 20____


KeyBank National Association
1800 Key Center
127 Public Square
Cleveland, Ohio 44114-0616
Attention:  Asset Based Lending


Ladies and Gentlemen:


The undersigned, UNIVERSAL SUPPLY GROUP, INC., a New York corporation,
(“Administrative Borrower”) refers to the Credit and Security Agreement, dated
as of October 18, 2011 (“Credit Agreement”, the terms defined therein being used
herein as therein defined), among Administrative Borrower, COLONIAL COMMERCIAL
CORP., a New York corporation, THE RAL SUPPLY GROUP, INC., a New York
corporation, and S&A SUPPLY, INC., a New York corporation (together with
Administrative Borrower, collectively, “Borrowers”), and KEYBANK NATIONAL
ASSOCIATION, and hereby gives you notice, pursuant to Section 2.5 of the Credit
Agreement that Borrowers hereby request a Loan (the “Proposed Loan”), and in
connection therewith sets forth below the information relating to the Proposed
Loan as required by Section 2.5 of the Credit Agreement:


(a)           The Borrower requesting the Proposed Loan is
__________________________.


(b)           The Business Day of the Proposed Loan is
__________, 20__.


(c)           The amount of the Proposed Loan is
$_______________.
 
                (d)           The Proposed Loan is to be a Base Rate Loan ____ /
Eurodollar Loan ___. (Check one.)
 
                (f)            If the Proposed Loan is a Eurodollar Loan, the
Interest Period requested is onemonth ___, two months ___, three months ___, or
six months ____. (Check one.)


The undersigned hereby certifies on behalf of Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:


(i)           the representations and warranties contained in each Loan Document
are correct, before and after giving effect to the Proposed Loan and the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any thereof relate to an earlier specified date;
 
 
E-4

--------------------------------------------------------------------------------

 


(ii)           no event has occurred and is continuing, or would result from
such Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and


(iii)           the conditions set forth in Section 2.5 and Article IV of the
Credit Agreement have been satisfied.



  UNIVERSAL SUPPLY GROUP, INC.
 
        By:    
 
Name: 
      Title:    

 
 
E-5

--------------------------------------------------------------------------------

 


EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE


For the Fiscal Month ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)           I am the duly elected [President] or [Chief Financial Officer] of
UNIVERSAL SUPPLY GROUP, INC., a New York corporation (“Borrower”, and together
with COLONIAL COMMERCIAL CORP., a New York corporation, THE RAL SUPPLY GROUP,
INC., a New York corporation, and S&P SUPPLY, INC., a New York corporation,
collectively, “Borrowers”);


(2)           I am familiar with the terms of that certain Credit and Security
Agreement, dated as of October 18, 2011, between Borrowers and KEYBANK NATIONAL
ASSOCIATION (“Lender”) (as the same may from time to time be amended, restated
or otherwise modified, the “Credit Agreement”, the terms defined therein being
used herein as therein defined), and the terms of the other Loan Documents, and
I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Companies during the
accounting period covered by the attached financial statements;


(3)           The review described in paragraph (2) above did not disclose, and
I have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;


(4)           The representations and warranties made by Borrowers contained in
each Loan Document are true and correct in all material respects as though made
on and as of the date hereof, except to the extent that any thereof relate to an
earlier specified date; and


(5)           Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Sections 5.7 and 5.20 of the Credit Agreement, which
calculations show compliance with the terms thereof.


IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.



  UNIVERSAL SUPPLY GROUP, INC.
 
        By:    
 
Name: 
      Title:    

 
 
E-6


--------------------------------------------------------------------------------